--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


 
 
 
AGREEMENT OF PURCHASE AND SALE
 
Dated as of April 3, 2006
 




 
YSIS INCORPORATED
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
ARTICLE I DEFINITIONS
1
Section 1.1 Definitions
1
Section 1.2 Construction and Interpretation.
9
   
ARTICLE II SALE AND TRANSFER OF SHARES; CLOSING
10
Section 2.1 Shares
10
Section 2.2 Purchase Price.
10
Section 2.3 Closing
10
Section 2.4 Closing Obligations
10
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARENT SELLER
12
Section 3.1 Organization and Good Standing.
12
Section 3.2 Authority; No Conflict.
12
Section 3.3 Capitalization.
13
Section 3.4 Financial Statements
14
Section 3.5 Books and Records
15
Section 3.6 Real Property; Title to Properties.
15
Section 3.7 Condition and Sufficiency of Assets.
17
Section 3.8 Accounts Receivable
17
Section 3.9 Inventory
18
Section 3.10 No Undisclosed Liabilities
18
Section 3.11 Tax Matters.
18
Section 3.12 No Material Adverse Change
21
Section 3.13 Employee Benefit Plans.
21
Section 3.14 Compliance with Legal Requirements; Governmental Authorizations.
23
Section 3.15 Legal Proceedings; Orders.
25
Section 3.16 Absence of Certain Changes and Events
26
Section 3.17 Contracts; No Defaults.
27
Section 3.18 Insurance.
30
Section 3.19 Environmental Matters.
31
Section 3.20 Employees.
34
Section 3.21 Labor Relations; Compliance
34
Section 3.22 Intellectual Property.
35
Section 3.23 Certain Payments
36
Section 3.24 Relationships with Related Persons
36
Section 3.25 Brokers or Finders
36
Section 3.26 Disclosure
36
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
37
Section 4.1 Organization And Good Standing
37
Section 4.2 Authority; No Conflict.
37
Section 4.3 Investment Intent
38
Section 4.4 Certain Proceedings
38
Section 4.5 Brokers or Finders
38
Section 4.6 Buyer's Knowledge of Breach
38

 
 
 
i

--------------------------------------------------------------------------------

 
 

   
ARTICLE V COVENANTS OF PARENT SELLER PRIOR TO CLOSING DATE
38
Section 5.1 Retention Bonus Agreements
38
Section 5.2 Access and Investigation
38
Section 5.3 Operation of the Business of the Company
39
Section 5.4 Negative Covenant
39
Section 5.5 Required Approvals
39
Section 5.6 Notification
39
Section 5.7 No Negotiation
40
Section 5.8 Best Efforts
40
Section 5.9 Tax Matters
40
   
ARTICLE VI COVENANTS OF BUYER PRIOR TO CLOSING DATE
40
Section 6.1 Best Efforts
40
Section 6.2 Required Approvals
40
Section 6.3 Notification
40
   
ARTICLE VII CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
41
Section 7.1 Accuracy Of Representations
41
Section 7.2 Parent Seller’s Performance.
41
Section 7.3 Consents
41
Section 7.4 Additional Documents
41
Section 7.5 No Proceedings
42
Section 7.6 No Claim Regarding Stock Ownership or Sale Proceeds
42
Section 7.7 No Prohibition
42
Section 7.8 Certified Resolutions
42
Section 7.9 Contemporaneous Transaction
42
Section 7.10 Consents
42
Section 7.11 Environmental Permits
42
Section 7.12 No Material Adverse Change
43
Section 7.13 FIRPTA Affidavits
43
Section 7.14 Resignation of Directors and Officers of the Company
43
   
ARTICLE VIII CONDITIONS PRECEDENT TO PARENT SELLER’S OBLIGATION TO CLOSE
43
Section 8.1 Accuracy Of Representations
43
Section 8.2 Buyer’s Performance.
43
Section 8.3 Additional Documents
43
Section 8.4 No Proceedings
44
Section 8.5 No Claim Regarding Stock Ownership or Sale Proceeds
44
Section 8.6 No Prohibition
44
Section 8.7 Certified Resolutions
44
   
ARTICLE IX TERMINATION
44
Section 9.1 Termination Events
44
Section 9.2 Effect of Termination
45

 
 
 
ii

--------------------------------------------------------------------------------

 
 

   
ARTICLE X INDEMNIFICATION; REMEDIES
45
Section 10.1 Survival; Right to Indemnification Not Affected by Knowledge
45
Section 10.2 Indemnification and Payment of Damages by Parent Seller
45
Section 10.3 Environmental Matters
46
Section 10.4 Indemnification and Payment of Damages by Buyer
48
Section 10.5 Time Limitations
48
Section 10.6 Limitations on Amount - Parent Seller
48
Section 10.7 Limitations on Amount - Buyer
49
Section 10.8 Procedure For Indemnification - Third Party Claims.
49
Section 10.9 Procedure for Indemnification - Other Claims
50
   
ARTICLE XI WORKING CAPITAL STATEMENTS
50
Section 11.1 Pro Forma Working Capital Statement
50
Section 11.2 Closing Working Capital Statement.
51
Section 11.3 Purchase Price Adjustments
51
   
ARTICLE XII CERTAIN POST-CLOSING MATTERS
52
Section 12.1 Election Under Treasury Regulation Section 1.33(h)(10)-1.
52
Section 12.2 Effective Time Balance Sheet
53
Section 12.3 Taxes.
53
Section 12.4 Name Change
57
Section 12.5 Noncompetition
57
   
ARTICLE XIII GENERAL PROVISIONS
58
Section 13.1 Expenses
58
Section 13.2 Public Announcements
58
Section 13.3 Confidentiality.
59
Section 13.4 Notices
60
Section 13.5 Jurisdiction; Service of Process
61
Section 13.6 Further Assurances
61
Section 13.7 Waiver
61
Section 13.8 Entire Agreement and Modification
61
Section 13.9 Disclosure Schedule.
62
Section 13.10 Assignments, Successors, and No Third-Party Rights
62
Section 13.11 Certain Claims by Parent Seller
62
Section 13.12 Severability
62
Section 13.13 Headings
62
Section 13.14 Governing Law
62
Section 13.15 Counterparts
62
   
Annex 1 Wire Instructions of Parent Seller
 



LIST OF EXHIBITS
 
Exhibit 2.4(a)(ii) - Form of Parent Seller Release
Exhibit 2.4(a)(iii) - Form of Transition Services Agreement
Exhibit 2.4(a)(iv) - Form of Supply Agreement
Exhibit 2.4(a)(v) - Form of Trademark License
Exhibit 2.4(a)(vi) - Form of Building License
Exhibit 7.4(a) - Form of Opinion of Counsel to Parent Seller
Exhibit 7.4(b) - Form of Employment Agreement
Exhibit 8.3(a) - Form of Opinion of Counsel to Buyer
 
 
iii

--------------------------------------------------------------------------------

 


AGREEMENT OF PURCHASE AND SALE
 


This AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made as of April 3,
2006 by and among MEASUREMENT SPECIALTIES, INC., a New Jersey corporation (the
“Buyer”), and YSI INCORPORATED, an Ohio corporation (the “Parent Seller”) and
sole stockholder of the Company (as hereinafter defined).
 
W I T N E S S E T H:


WHEREAS, the Parent Seller desires to sell, and the Buyer desires to purchase,
all of the issued and outstanding shares (the “Shares”) of capital stock of YSIS
INCORPORATED, an Ohio corporation (the “Company”), for the consideration and on
the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, and intending to be legally bound, the parties to this
Agreement hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1  Definitions. For purposes of this Agreement, the following terms
have the following meanings:
 
“Accounts Receivable” - as defined in Section 3.8.
 
“Affiliate” - with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor, or otherwise;
provided, that (x) any investment account advised or managed by such Person or
one of its Subsidiaries or Affiliates on behalf of third parties, or (y) any
partnership, limited liability company, or other similar investment vehicle or
entity engaged in the business of making investments of which such Person acts
as the general partner, managing member, manager, investment advisor, principal
underwriter or the equivalent shall not be deemed an Affiliate of such Person.
 
“Allocation Statement” - as defined in Section 12.1(b)
 
“Applicable Contract” - any Contract (a) under which the Company has any rights,
(b) under which the Company is subject to any obligation or liability, or (c) by
which the Company or any of the assets owned or used by it is bound.
 
“Balance Sheets” - as defined in Section 3.4(a)(i).
 
 
1

--------------------------------------------------------------------------------

 
 
“Baseline Working Capital” - as defined in Section 11.1.
 
“Benefit Plans” - as defined in Section 3.13(a).
 
“Best Efforts” - the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve a result as expeditiously
as possible.
 
“Breach” - Breach of a representation, warranty, covenant, obligation, or other
provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been any inaccuracy
in or breach of, or any failure to perform or comply with, such representation,
warranty, covenant, obligation, or other provision, and the term “Breach” means
any such inaccuracy, breach or failure.
 
“Building License” - as defined in Section 2.4(a)(vi)
 
“Buyer” - as defined in the first paragraph of this Agreement.
 
“Buyer’s Advisors” - as defined in Section 5.2.
 
“CERCLA” - the United States Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601 et seq., as amended, or any successor law,
and the rules and regulations thereunder or under any successor law.
 
“Cleanup” - as defined in the definition of Environmental, Health, and Safety
Liabilities below.
 
“Closing” - as defined in Section 2.3.
 
“Closing Date” - as defined in Section 2.3.
 
“Closing Date Purchase Price Payment” - as defined in Section 2.2(b).
 
“Closing Working Capital Statement” - as defined in Section 11.2.
 
“Code” - the Internal Revenue Code of 1986, as amended, or any successor law,
and the rules and regulations thereunder or under any successor law.
 
“Company” - as defined in the Recitals of this Agreement.
 
“Company’s Proprietary Rights” - as defined in Section 3.22(a).
 
“Competing Business” - as defined in Section 3.24.
 
“Consent” - any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
 
 
2

--------------------------------------------------------------------------------

 
 
“Contemplated Transactions” - all of the transactions contemplated by this
Agreement, including:
 
(i) the sale of the Shares by the Parent Seller to the Buyer;
 
(ii) the execution, delivery, and performance of the Parent Seller Release, the
Transition Services Agreement, the Supply Agreement, the Trademark License, the
Building License and the Employment Agreements;
 
(iii) the performance by the Buyer and the Parent Seller of their respective
covenants and obligations under this Agreement; and
 
(iv) the Buyer’s acquisition and ownership of the Shares.
 
“Contract” - any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
“Damages” - as defined in Section 10.2.
 
“Defined Benefit Plan” - as defined in Section 3.13(i).
 
“Disclosure Schedule” - the disclosure schedule delivered by the Parent Seller
to the Buyer concurrently with the execution and delivery of this Agreement.
 
“Effective Time” - as defined in Section 2.3.
 
“Effective Time Balance Sheet” - as defined in Section 12.2
 
“Election Form” - as defined in Section 12.1(a).
 
“Employment Agreements” - as defined in Section 7.4(b).
 
“Encumbrance “- any charge, claim, community property interest, condition,
equitable interest, mortgage, lien, option, pledge, security interest, right of
first refusal, or other charge or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.
 
“Environment” - soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 
“Environmental Authority” - any federal, state, regional, county, or local
government, agency or authority or any court in each case having judicial,
regulatory, or administrative authority under Environmental Laws.
 
“Environmental Conditions” - any environmental contamination or pollution, or
threatened contamination or pollution, of, or the Release or threatened Release
of Hazardous Materials into, the Environment.
 
 
3

--------------------------------------------------------------------------------

 
 
“Environmental, Health, and Safety Liabilities” - any cost, damages, expense,
liability, obligation, or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(a)  any environmental, health, or safety matters or conditions (including
Environmental Conditions, occupational safety and health, and regulation of
chemical substances or products);
 
(b)  fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and investigative, inspection,
assessment, response, removal or remedial costs and expenses arising under any
Environmental Law or Occupational Safety and Health Law;
 
(c)  financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, abatement, containment, or other remediation or response
actions (“Cleanup”) required by any applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any restoration
of or damages or injury to natural resources; or
 
(d)  any other compliance, corrective, investigative, removal or remedial
measures or response action required under any Environmental Law or Occupational
Safety and Health Law.
 
The terms “removal,” “remedial,” and “response action,” include the types of
activities defined in, required by or covered by CERCLA.
 
“Environmental Laws” - all Legal Requirements relating to public health or
safety, pollution, damage to or protection of the environment, Environmental
Conditions, Releases or threatened Releases of Hazardous Materials into the
Environment, or the use, manufacture, processing, distribution, treatment,
storage, generation, disposal, transport, or handling of Hazardous Materials,
whether existing in the past or present. Environmental Laws shall include, but
are not limited to, the following laws, and the regulations promulgated
thereunder, as the same have been amended from time to time: CERCLA; the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.) (“RCRA”); the
Clean Air Act (42 U.S.C. 7401 et seq.); and the Clean Water Act (33 U.S.C. 1251
et seq.).
 
“Environmental Permits” - all permits, authorizations, registrations,
certificates, licenses, approvals or consents required under or issued pursuant
to Environmental Laws.
 
“ERISA” - as defined in Section 3.13(a).
 
“ERISA Affiliate” - as defined in Section 3.13(a).
 
“ERISA Plans” - as defined in Section 3.13(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Estimated Working Capital Deficiency” - as defined in Section 11.1.
 
“Facilities” - any real property, leaseholds, or other interests currently or
formerly owned, operated, leased, occupied or used by the Company and any
buildings, plants, structures, or equipment (including motor vehicles, tank
cars, and rolling stock) currently or formerly owned, operated, leased, occupied
or used by the Company.
 
“Financial Statements” - as defined in Section 3.4(a).
 
“GAAP” - generally accepted accounting principles in the United States.
 
“Governmental Authorization“ - any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” - any:
 
(a)  nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
 
(b)  federal, state, local, municipal, foreign, or other government;
 
(c)  governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); or
 
(d)  body exercising, or entitled to exercise, any self-regulatory, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.
 
“Hazardous Activity” - the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release into the
Environment, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof, and any other act, business,
operation, or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm to persons or property on or off the Facilities, or
that may materially, adversely affect the value of the Facilities or the
Company.
 
“Hazardous Materials” - any substance, material, or waste and any pollutant or
contaminant, or infectious or radioactive substance or material, listed in,
defined by or regulated under any Environmental Laws, including asbestos,
asbestos-containing material, petroleum, polychlorinated biphenyls, and urea
formaldehyde.
 
“Indemnified Persons” - as defined in Section 10.2.
 
“IRS” - the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
 
 
5

--------------------------------------------------------------------------------

 
 
“Joint Venture Shares” - as defined in Section 3.3(b).
 
“Knowledge” - An individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter. A Person (other than an individual) will be deemed to have “Knowledge”
of a particular fact or other matter if any individual who is serving as a
director, officer, member, partner, executor, or trustee of such Person (or in
any similar capacity) has Knowledge of such fact or other matter, except that
for the Parent Seller and the Company such individuals shall be limited to
Richard J. Omlor, Leon R. Erdman, Robert Hurst, Brian Ream, Brian Code and Chris
Kowal.
 
“Lease” - as defined in Section 3.6(a).
 
“Leased Real Property” - as defined in Section 3.6(a).
 
“Legal Requirement” - any federal, state, provincial, regional, local,
municipal, foreign, or other governmental or self-regulatory constitution,
treaty, law, statute, code, ordinance, regulation, order, decree, judgment or
directive.
 
“Nikkiso-YSI Joint Venture” - as defined in Section 3.3(b).
 
“Occupational Safety and Health Law” - any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards.
 
“Order” - any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.
 
“Ordinary Course of Business” - an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:
 
(a)  such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
 
(b)  such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person; and
 
(c)  such action is similar in nature and magnitude to actions customarily
taken, without any authorization by the board of directors (or by any Person or
group of Persons exercising Similar authority) or parent company (if any), in
the ordinary course of the normal day-to-day operations of such Person.
 
“Organizational Documents” - (a) the articles of incorporation and the bylaws
(or similar document) of a corporation; (b) the certificate of formation and
operating agreement (or similar document) of a limited liability company; (c)
the partnership agreement and any statement of partnership of a general
partnership; (d) the limited partnership agreement and the certificate of
limited partnership of a limited partnership; (e) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person; and (f) any amendment to any of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
“Other Seller Consolidated Tax Returns” - any consolidated, combined, or unitary
Tax Returns (other than the federal consolidated income Tax Return of Parent
Seller) which includes both (x) Parent Seller (or at least one Subsidiary of
Parent Seller that is not the Company) and (y) the Company.
 
“Person” - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
“Pre-Closing Tax Period” - as defined in Section 10.2(e).
 
“Proceeding” - any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Proprietary Rights” - (i) all patents and patent applications (including all
provisional, divisions, continuations, continuations in part and reissues),
patentable inventions, and business methods; (ii) all registered and
unregistered fictional business names, trade names, trademarks, service marks
and applications and registered domain names; (iii) registered and unregistered
copyrights in both published works and unpublished works and copyrightable
subject matter, including, but not limited to, software; and (iv) all know-how,
trade secrets, customer lists, confidential information, software, technical
information, data, process technology, plans, drawings and blueprints.
 
“Proprietary Rights Agreement” - as defined in Section 3.20(b).
 
“Related Person” - With respect to a particular individual: (a) each other
member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and (d) any Person with respect to which such individual or one or more members
of such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity). With respect to a specified Person other
than an individual: (a) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with such specified Person; (b) any Person that holds a Material
Interest in such specified Person; (c) each Person that serves as a director,
officer, partner, executor, or trustee of such specified Person (or in a similar
capacity); (d) any Person in which such specified Person holds a Material
Interest; (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and (f) any Related
Person of any individual described in clause (b) or (c) of this sentence. For
purposes of this definition: (a) the “Family” of an individual includes (i) the
individual, (ii) the individual’s spouse and former spouses, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual; and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.
 
 
7

--------------------------------------------------------------------------------

 
 
“Release” - any intentional or unintentional release, discharge, spill, leaking,
pumping, pouring, emitting, emptying, injection, disposal, or dumping.
 
“Representative” - with respect to a particular Person, any director, officer,
member, manager, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.
 
“Securities Act” - the Securities Act of 1933, as amended, or any successor law,
and the rules and regulations issued thereunder or under any successor law.
 
“Section 338 Elections” - as defined in Section 12.1(a).
 
“Parent Seller” - as defined in the first paragraph of this Agreement.
 
“Parent Seller Release” - as defined in Section 2.4(a)(ii).
 
“Shares” - as defined in the Recitals of this Agreement.
 
“Stay Bonus Pool” - as defined in Section 5.1.
 
“Straddle Period” - as defined in Section 12.3(b).
 
“Subsidiary” - with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.
 
“Supply Agreement” - as defined in Section 2.4(a)(iv).
 
“Tax” - as defined in Section 3.11(a)(i).
 
“Taxable” - as defined in Section 3.11(a)(i).
 
“Taxes” - as defined in Section 3.11(a)(i).
 
“Taxing” - as defined in Section 3.11(a)(i).
 
“Tax Claim”- as defined in Section 12.3(d).
 
 
8

--------------------------------------------------------------------------------

 
 
“Tax Return” - as defined in Section 3.11(a)(ii).
 
“Threat of Release” - a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
 
“Threatened” - a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing).
 
“Trademark License” - as defined in Section 2.4(a)(v).
 
“Transition Services Agreement” - as defined in Section 2.4(a)(iii).
 
“Working Capital Deficiency” - as defined in Section 11.2(b).
 
Section 1.2  Construction and Interpretation.
 
(a)  The parties have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
(b)  Each definition in this Agreement includes the singular and the plural, and
references to any gender include the other genders where appropriate.
 
(c)  Any reference to any federal, state, local, or foreign statute or law shall
be deemed to also refer to all rules and regulations promulgated under such
statute or law, unless the context requires otherwise. References to any statute
or regulation mean such statute or regulation as amended at the time and include
any successor legislation or regulation.
 
(d)  The word “including” means “including without limitation”. The word “or” is
not exclusive.
 
(e)  References to Articles, Sections, Exhibits and Schedules mean the Articles,
Sections, Exhibits, Annexes and Schedules of this Agreement (unless otherwise
indicated). The Exhibits, Annexes and Schedules (including the Disclosure
Schedule) are incorporated by reference into and shall be deemed a part of this
Agreement.
 
(f)  The captions appearing herein are for the convenience of the parties only
and shall not be construed to affect the meaning of the provisions of this
Agreement.
 
(g)  Any and all accounting terms utilized in this Agreement shall, unless the
context otherwise requires, be construed in accordance with GAAP.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)  All references to dollar amounts in this Agreement shall be references to
United States Dollars unless otherwise provided.
 
(i)  In computing any time period provided for in this Agreement, the first day
of the time period shall not be counted but the last day of the time period
shall be counted. Any action required to be taken on a particular day must be
taken before 5:00 pm, Eastern Time, on that day. For example, if an action were
required to be taken within ten (10) days after the Closing Date, and the
Closing Date were March 31, 2006, the first day to be counted would be April 1,
2006 and the action would be required to be taken before 5:00 pm, Eastern
Daylight Time, on April 10, 2006.
 
ARTICLE II
 
SALE AND TRANSFER OF SHARES; CLOSING
 
Section 2.1  Shares. Subject to the terms and conditions of this Agreement, at
the Closing, the Parent Seller will sell and transfer the Shares to the Buyer,
and the Buyer will purchase the Shares from the Parent Seller.
 
Section 2.2  Purchase Price.
 
(a)  The purchase price for the Shares shall be equal to $14,000,000, as
adjusted downwards, by any Working Capital Deficiency (the “Purchase Price”).
 
(b)  At the Closing, in payment for the Shares, the Buyer shall pay $14,000,000,
as adjusted downwards by any Estimated Working Capital Deficiency, to the Parent
Seller, the foregoing payment to be made by wire transfer of immediately
available funds to the account designated by the Parent Seller as set forth on
Annex 1 (the “Closing Date Purchase Price Payment”).
 
Section 2.3  Closing. The purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of McCarter & English, LLP at Four
Gateway Center, 100 Mulberry Street, Newark, New Jersey 07102 at 10:00 a.m.
(local time) on the second (2nd) business day following the satisfaction of the
conditions set forth in Articles VII and VIII or at such other time and place as
the parties may agree (the “Closing Date”), but in no event later than April 3,
2006 or such other date as the parties hereto may mutually agree. For financial,
accounting and tax purposes, the Closing shall be deemed to have occurred as of
12:01 a.m. on April 1, 2006 or such other time and date as the parties hereto
may mutually agree (the “Effective Time”). 
 
Section 2.4  Closing Obligations. At the Closing:
 
(a)  The Parent Seller will deliver to the Buyer:
 
(i)  certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers);
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)  a release in the form of Exhibit 2.4(a)(ii) executed by the Parent Seller
(the “Parent Seller Release”);
 
(iii)  a Transition Services Agreement in the form of Exhibit 2.4(a)(iii),
executed by the Parent Seller (the “Transition Services Agreement”);
 
(iv)  a Supply Agreement in the form of Exhibit 2.4(a)(iv), executed by the
Parent Seller (the “Supply Agreement”);
 
(v)  a Trademark License Agreement in the form of Exhibit 2.4(a)(v), executed by
the Parent Seller (the “Trademark License”);
 
(vi)  a Building License Agreement in the form of Exhibit 2.4(a)(vi), executed
by the Parent Seller (the “Building License”); and
 
(vii)  a certificate, dated the Closing Date, executed by the Parent Seller
representing and warranting to the Buyer that, except as may be otherwise stated
in such certificate:
 
(A)  the Parent Seller’s representations and warranties in this Agreement are
accurate in all respects as of the date of this Agreement and as if made on the
Closing Date;
 
(B)  the Parent Seller has complied with all of its covenants and agreements as
required as of the Closing under this Agreement; and
 
(C)  the Parent Seller has performed all of its obligations required to be
performed by it on or prior to the Closing Date hereunder.
 
(b)  The Buyer will deliver to the Parent Seller:
 
(i)  the Closing Date Purchase Price Payment by wire transfer of immediately
available funds to the account designated in Annex 1;
 
(ii)  the Transition Services Agreement, executed by the Buyer;
 
(iii)  the Supply Agreement, executed by the Buyer;
 
(iv)  the Trademark License, executed by the Buyer;
 
(v)  the Building License, executed by the Buyer; and
 
(vi)  a certificate executed by the Buyer to the effect that, except as may be
otherwise stated in such certificate:
 
(A)  each of the Buyer’s representations and warranties in this Agreement is
accurate in all respects as of the date of this Agreement and as if made on the
Closing Date;
 
 
11

--------------------------------------------------------------------------------

 
 
(B)  The Buyer has complied with all of its covenants and agreements contained
in this Agreement; and
 
(C)  The Buyer has performed all of its obligations required to be performed by
it on or prior to the Closing Date hereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PARENT SELLER
 
The Parent Seller represents and warrants to the Buyer as follows:
 
Section 3.1  Organization and Good Standing.
 
(a)  Section 3.1 of the Disclosure Schedule contains a complete and accurate
list for the Company of its name, its jurisdiction of incorporation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each stockholder and the number of shares held by
each). The Company is a corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts. The Company
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, except to the extent
any failure to so qualify will not be reasonably likely to materially adversely
affect the Company's business, assets or liabilities.
 
(b)  The Parent Seller has delivered to the Buyer copies of the Organizational
Documents of the Company, as currently in effect.
 
Section 3.2  Authority; No Conflict.
 
(a)  This Agreement constitutes the legal, valid, and binding obligation of the
Parent Seller, enforceable against the Parent Seller in accordance with its
terms, except insofar as enforcement may be limited by bankruptcy, insolvency,
or other laws affecting generally the enforceability of creditors’ rights and by
limitations on the availability of equitable remedies. Upon the execution and
delivery by the Parent Seller of the Parent Seller Release, the Transition
Services Agreement, the Trademark License, the Building License and the Supply
Agreement (collectively, the “Parent Seller Closing Documents”), the Parent
Seller Closing Documents will constitute the legal, valid, and binding
obligations of the Parent Seller, enforceable against the Parent Seller in
accordance with their respective terms, except insofar as enforcement may be
limited by bankruptcy, insolvency, or other laws affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies. The Parent Seller has the absolute and unrestricted right,
power, authority, and capacity to execute and deliver this Agreement and each of
the Parent Seller Closing Documents to which it is a party and to perform its
obligations under this Agreement and each of the Parent Seller Closing Documents
to which it is a party.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)  Except as set forth in Section 3.2 of the Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Contemplated Transactions by the Parent Seller will, directly or
indirectly (with or without notice or lapse of time):
 
(i)  contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Company or the Parent Seller, or (B) any
resolution adopted by the board of directors or the stockholders of the Company
or the Parent Seller;
 
(ii)  contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Company, or any of the assets or
properties owned or used by the Company, may be subject;
 
(iii)  contravene, conflict with, or result in a violation of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company or that otherwise relates to the business of, or any of the
assets owned or used by, the Company;
 
(iv)  contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or
 
(v)  result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets or properties owned or used by the Company.
 
(c)  Except as set forth in Section 3.2 of the Disclosure Schedule, the Company
or the Parent Seller is not or will not be required to give any notice to or
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions, except such Consents as have been obtained prior to the Closing
Date.
 
Section 3.3  Capitalization. 
 
(a)  The Company. The authorized equity securities of the Company consist of
1,000 shares of common stock, no par value per share, of which 200 shares are
issued and outstanding and constitute the Shares. Parent Seller is and will be
on the Closing Date the record and beneficial owner and holder of the Shares,
free and clear of all Encumbrances. No legend or other reference to any
purported Encumbrance appears upon any certificate representing equity
securities of the Company. All of the outstanding equity securities of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. There are no Contracts relating to the issuance, sale, or
transfer of any equity securities or other securities of the Company. None of
the outstanding equity securities or other securities of the Company was issued
in violation of the Securities Act or any other Legal Requirement. The Company
does not own, or have any Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)  Nikkiso-YSI Company, Limited. The authorized equity securities of
Nikkiso-YSI Company, Limited (the “Nikkiso-YSI Joint Venture”) consist of 3,200
shares of capital stock, par value of 50,000 yen per share, of which 800 common
shares are issued and outstanding. The Company is and will be on the Closing
Date the record and beneficial owner of 400 common shares which constitutes a
50% ownership interest of the Nikkiso-YSI Joint Venture (the “Joint Venture
Shares”) free and clear of all Encumbrances. Except as disclosed on Section
3.3(b) of the Disclosure Schedule, no legend or other reference to any purported
Encumbrance appears upon any certificate representing the equity securities of
the Nikkiso-YSI Joint Venture. All of the outstanding equity securities of the
Nikkiso-YSI Joint Venture have been duly authorized and validly issued and are
fully paid and nonassessable. Except as disclosed on Section 3.3(b) of the
Disclosure Schedule, to the Knowledge of the Parent Seller and the Company,
there are no Contracts relating to the issuance, sale, or transfer of any equity
securities or other securities of the Nikkiso-YSI Joint Venture. To the
Knowledge of the Parent Seller and the Company, none of the outstanding equity
securities or other securities of the Nikkiso-YSI Joint Venture was issued in
violation of the Securities Act or any other Legal Requirement. To the Knowledge
of the Parent Seller and the Company, the Nikkiso-YSI Joint Venture does not
own, or have any Contract to acquire, any equity securities or other securities
of any Person or any direct or indirect equity or ownership interest in any
other business.
 
Section 3.4  Financial Statements. The Parent Seller has delivered to the Buyer
the following financial statements which are contained in Section 3.4(a) of the
Disclosure Schedule, certified by the Chief Financial Officer of the Parent
Seller as being in compliance with the representations made in this Section 3.4
and including in each case the related schedules and notes to the extent same
exist (collectively, the “Financial Statements”):
 
(i)  the unaudited consolidated balance sheets of the Company at and as of
December 31, 2003, 2004, and 2005 (the “Balance Sheets”); and
 
(ii)  the related unaudited statements of income for each of the three
consecutive calendar years ended December 31, 2005.
 
To the Knowledge of Parent Seller the Financial Statements are true, correct and
complete in all material respects and have been prepared in conformity with GAAP
consistently applied throughout the periods to which the Financial Statements
relate. The Financial Statements fully and fairly present, in all material
respects in relation to the Parent Seller, the financial position and results of
operations of the Company at the dates shown and for the periods therein
specified. The Balance Sheets constituting a part of the Financial Statements
fully and fairly present, in all material respects in relation to the Parent
Seller, all liabilities of the Company of the types which are required to be set
forth therein as at the date thereof. All normal year-end adjustments necessary
to present fully and fairly the financial position and results of operations of
the Company for the periods covered by the Financial Statements have been made
and are reflected therein.
 
 
14

--------------------------------------------------------------------------------

 


Section 3.5  Books and Records. The books of account, minute books, stock record
books, and other records of the Company, all of which have been made available
to the Buyer, have been maintained in accordance with sound business practices,
including the maintenance of a system of internal controls adequate for Parent
Seller's historical accounting practices through December 31, 2005. The minute
books of the Company contain accurate and complete records of all meetings held
of, and corporate action taken by, the stockholders, the Boards of Directors,
and committees of the Boards of Directors of the Company, and no meeting of any
such stockholders, Board of Directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books. At
the Closing, all books and records of the Company will be in the possession of
the Company.
 
Section 3.6  Real Property; Title to Properties. 
 
(a)  Real Property.
 
(i)  The Company does not own any real property.
 
(ii)  With respect to the Company, Section 3.6(a) of the Disclosure Schedule
lists all of the real property and interests therein leased, subleased, or
otherwise occupied or used by the Company (with all easements and other rights
appurtenant to such property, such property, excluding that portion located at
1700/1725 Brannum Lane, Yellow Springs, Ohio, which is the subject of the
Building License, being hereinafter referred to as the “Leased Real Property”).
For each item of Leased Real Property, Section 3.6(a) of the Disclosure Schedule
also lists the lessor and the lease, sublease, or other agreement pursuant to
which the Company holds a possessory interest in the Leased Real Property and
all amendments, renewals, or extensions thereto (each, a “Lease”). The Parent
Seller has provided the Buyer with a true and correct copy of each Lease. Each
Lease is in full force and effect and constitutes a legal, valid, and binding
obligation of the respective parties thereto, except as may be limited by
bankruptcy, insolvency, or other laws affecting generally the enforceability of
creditors’ rights and by limitations on the availability of equitable remedies.
To the Knowledge of the Parent Seller and the Company, neither the Parent Seller
nor the Company nor any other party to any Lease is in default thereunder; and,
to the Knowledge of the Parent Seller or the Company, no event has occurred, or
is alleged to have occurred, which constitutes (or with lapse of time or giving
of notice or both would constitute) a default or a basis for a claim of force
majeure or other claim of excusable delay or non-performance thereunder. Except
as set forth in Section 3.6(a) of the Disclosure Schedule, the leasehold
interest of the Company with respect to each item of Leased Real Property is
free and clear of any Encumbrances. The Company is not a sublessor of, and has
not assigned any lease covering, any item of Leased Real Property. Leasing
commissions or other brokerage fees due from or payable by the Company with
respect to any Lease have been paid in full. Except as set forth on Section 3.6
of the Disclosure Schedule, the Leased Real Property constitutes all interests
in real property currently used in connection with the Company’s business. To
the Parent Seller’s Knowledge, the Leased Real Property is not subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any kind or nature, except: (y) those that in the aggregate do
not impair the current use or occupancy of the Leased Real Property; and (z) as
set forth in the lease relating to such item; and the Company has not received
written notice of any such claim. To the Parent Seller’s Knowledge, all
buildings, plants, structures, and other improvements owned or used by the
Company lie wholly within the boundaries of the Leased Real Property, except as
stated on Section 3.6 of the Disclosure Schedule, and do not encroach upon the
property, or otherwise conflict with the property rights, of any other Person;
and the Company has not received written notice of any such claim. Except as set
forth in Section 3.6 of the Disclosure Schedule, and to the Parent Seller’s
Knowledge, the Leased Real Property complies with all applicable Legal
Requirements of any Governmental Entity or boards of insurance underwriters
issuing insurance on the Leased Real Property requiring improvements to the
Leased Real Property or any other actions relative to the Leased Real Property.
 
 
15

--------------------------------------------------------------------------------

 
 
(iii)  The Company is not a party to or bound by any contract or other agreement
(including any option) for the purchase or sale of any real estate interest or
any contract or other agreement for the lease to or from the Company of any real
estate interest not currently in possession of the Company.
 
(b)  Title to Tangible Property. Except as set forth on Section 3.6 of the
Disclosure Schedule, the Company has good and marketable title to all of its
tangible assets and properties, in each case free and clear of all Encumbrances.
Except as set forth in Section 3.6(b) of the Disclosure Schedule, the Company
leases or owns all tangible properties and assets necessary for the operation of
its business as currently conducted, and such assets and wherever located, which
are utilized by the Company in the conduct of its business; and all of such
tangible properties and assets are located on the Leased Real Property, except
for those assets located at the Parent Seller's premises and listed on Schedule
3.6(b) of the Disclosure Schedule. The Company has not received notice of any
violation of, or default under, any Legal Requirement or contractual requirement
relating to its owned or leased tangible properties and assets which remains
uncured or has not been dismissed. All leases and licenses pursuant to which the
Company leases or licenses tangible property from others are in good standing,
valid, and effective in accordance with their respective terms, and there is
not, with respect to the Company, and to the Parent Seller’s Knowledge with
respect to any other party, under any of such leases or licenses, any existing
material default or event of default (or event which with notice or lapse of
time, or both, would constitute a material default, or would constitute a basis
for a claim of force majeure or other claim of excusable delay or
non-performance).
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.7  Condition and Sufficiency of Assets. 
 
(a)  To the Knowledge of Company and Parent Seller, without investigation or
special inquiry and except as otherwise may be disclosed on the Disclosure
Schedule, the buildings, plants and structures located on the Leased Real
Property are structurally sound, are in good operating condition and repair, and
are adequate for the uses to which they are being put, and none of such
buildings, plants or structures equipment is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost. The buildings, plants and structures of the Company are
sufficient for the continued conduct of the Company’s business after the Closing
in substantially the same manner as conducted prior to the Closing.
 
(b)  To the Knowledge of Company and Parent Seller, without investigation or
special inquiry and except as otherwise may be disclosed on Section 3.7 of the
Disclosure Schedule, the equipment owned by the Company is in good operating
condition and repair, and is adequate for the uses to which it is being put, and
none of such equipment is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
equipment is sufficient for the continued conduct of the Company’s business
after the Closing in substantially the same manner as conducted prior to the
Closing. Except as disclosed on the Disclosure Schedule, all of such equipment
is located on the Leased Real Property.
 
Section 3.8  Accounts Receivable. All accounts receivable of the Company that
are reflected on the Balance Sheets or on the accounting records of the Company
as of the Closing Date (collectively, the “Accounts Receivable”) represent or
will represent valid obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business. Unless paid prior to the
Closing Date, the Accounts Receivable are or will be as of the Closing Date
current and collectible net of the respective reserves shown on the Balance
Sheets or on the accounting records of the Company as of the Closing Date (which
reserves are adequate and calculated consistent with past practice). Subject to
such reserves, each of the Accounts Receivable either has been or will be
collected in full, without any set-off, within ninety days after the day on
which it first becomes due and payable, provided, however, that in the event
Parent Seller compensates Buyer or the Company for the value of any such Account
Receivable not collected within such ninety-day period, such Account Receivable
will be assigned to Parent Seller or, if later collected by the Company, the
Company shall pay the amount collected to the Parent Seller or otherwise credit
such amount against any amount then owed by Parent Seller to the Company or
Buyer. To the Knowledge of the Company and Parent Seller, there is no contest,
claim, or right of set-off, other than returns in the Ordinary Course of
Business, under any Contract with any obligor of an Accounts Receivable relating
to the amount or validity of such Accounts Receivable. Section 3.8 of the
Disclosure Schedule contains a complete and accurate summary of the amount of
Accounts Receivable as of the date of the 2005 Balance Sheet, which summary sets
forth the aging of such Accounts Receivable.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.9  Inventory. All inventory of the Company, as reflected in the
Balance Sheets, consisted of a quality and quantity usable and salable in the
Ordinary Course of Business (based on historical sales and currently forecast
demand), except for obsolete items and items of below-standard quality, all of
which were written off or written down to net realizable value in the Balance
Sheets or on the accounting records of the Company as of the Closing Date, as
the case may be. All inventories not written off have been priced at cost on a
last in, first out basis.
 
Section 3.10  No Undisclosed Liabilities. Except as set forth on the Disclosure
Schedule and except for other contractual Legal Requirements and other
obligations which are not required to be reflected or reserved on the Balance
Sheets under GAAP and are not required to be disclosed on the Disclosure
Schedule under the terms of this Agreement, to the Knowledge of the Company and
Parent Seller, the Company has no liabilities or obligations of any nature
whether absolute, accrued, contingent, or otherwise except for liabilities or
obligations reflected or reserved against in the Balance Sheets and current
liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.
 
Section 3.11  Tax Matters.
 
(a)  For purposes of this Agreement:
 
(i)  “Tax” (or “Taxes” or “Taxable” or “Taxing” where the context requires)
means any federal, state, local, or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code Section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
person.
 
(ii)  “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
(b)  Except as set forth in Section 3.11(b) of the Disclosure Schedule:
 
(i)  All Tax Returns required to be filed by or on behalf of the Company
(including any combined, consolidated or unitary group of which the Company is
or was a member prior to the Closing Date), either have been properly prepared
and duly and timely filed with all appropriate Taxing authorities or, if not
filed, applicable penalties and interest caused by such failure to file have
been paid or accrued for. All such Tax Returns were true, complete and correct
in all material respects. All Taxes payable by or on behalf of the Company,
either directly, as part of the consolidated, combined or unitary Tax Return of
another taxpayer, or otherwise, have been fully and timely paid, except where
any such failure to pay would not have a material adverse effect on the Company
or its assets or operations.
 
 
18

--------------------------------------------------------------------------------

 
 
(ii)  Section 3.11(b)(ii) of the Disclosure Schedule lists all types of Taxes
paid and types of Tax Returns filed by or on behalf of the Company since
December 31, 1999 and indicates those Taxes with respect which the Company is or
was a member of a consolidated, combined or unitary group. To the Knowledge of
the Company and the Parent Seller, except as listed on Schedule 3.11(b)(ii), no
claim has been made by a Taxing authority in a jurisdiction where the Company
does not file a Tax Return such that it is or may be subject to Tax by that
jurisdiction.
 
(iii)  All deficiencies asserted or assessments made as a result of any
examination by the IRS or any other Taxing authority of the Tax Returns of or
including the Company have been fully paid and, except as stated on Section
3.11(b)(iii) of the Disclosure Schedule, there are no other audits or
investigations by any Taxing authorities in progress, nor have the Parent Seller
nor the Company received any notices from any Taxing authority that it intends
to conduct such an audit or investigation. The Parent Seller has delivered (or
caused the Company to deliver) to Buyer any deficiencies or examination reports
relating to the Company and issued since December 31, 1999.
 
(iv)  No agreement, waiver or other document or arrangement extending or having
the effect of extending the period for assessment or collection of Taxes
(including, but not limited to, any applicable statute of limitations), has been
executed or filed with the IRS or any other Taxing authority by or on behalf of
the Company.
 
(v)  There are no Encumbrances for Taxes (other than Taxes not yet due and
payable) upon any of the assets of the Company.
 
(vi)  The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.
 
(vii)  Neither the Company (nor any other Person on the Company’s behalf) has
filed a consent under Code Section 341(f) concerning collapsible corporations as
in effect prior to the enactment of the Jobs and Growth Tax Reconciliation Act
of 2003. The Company is not a party to any agreement, contract, arrangement, or
plan that has resulted or would result, separately or in the aggregate, in the
payment of (i) any “excess parachute payment” within the meaning of Code Section
280G (or any corresponding provision of state, local, or foreign Tax law) or
(ii) any amount that will not be fully deductible as a result of Code Section
162(m) (or any corresponding provision of state, local, or foreign Tax law). The
Company has not been a United States real property holding corporation within
the meaning of Code Section 897(c)(2) during the applicable period specified in
Code Section 897(c)(1)(A)(ii). The Company is not a party to or bound by any Tax
allocation or sharing agreement. The Company (i) has not been a member of an
affiliated group (within the meaning Code Section 1504(a) or any similar
provision of state, local, or foreign law) filing a consolidated income Tax
Return (other than a group the common parent of which was the Parent Seller) and
(ii) does not have any liability for the Taxes of any person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.
 
 
19

--------------------------------------------------------------------------------

 
 
(viii)  The unpaid Taxes of the Company are adequately provided for on the face
of the 2005 Balance Sheet, and there will be no material adverse change thereto
through the Closing Date.
 
(ix)  To the Knowledge of the Company or Parent Seller, the Company will not be
required to include any item of income in, or exclude any item of deduction
from, Taxable income for any Taxable period (or portion thereof) ending after
the Closing Date as a result of any (i) change in method of accounting by the
Company or Parent Seller (or any of their respective subsidiaries) for a taxable
period ending on or prior to the Closing Date; (ii) “closing agreement” as
described in Code Section 7121 (or any corresponding or similar provision of
state, local, or foreign income Tax law) executed on or prior to the Closing
Date; (iii) prior to the Closing Date, any intercompany transactions or excess
loss account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision of state, local, or foreign income Tax law),
in each case, relating to transactions or events occurring on or before the
Closing Date; (iv) installment sale or open transaction disposition made on or
prior to the Closing Date; or (v) prepaid amount received on or prior to the
Closing Date.
 
(x)  The Company has not distributed stock of another person, or has had its
stock distributed by another person, in a transaction that was purported or
intended to be governed in whole or in part by Code Section 355 or Code Section
361.
 
(xi)  Neither the Company nor any other Person (including Parent Seller) has
requested any extension of time within which to file a Tax Return of or
including the Company, which Tax Return has not since been filed, except for the
Parent Seller's 2005 tax returns.
 
(xii)  No property owned by the Company is (i) property required to be treated
as being owned by another Person pursuant to the provisions of Section 168(f)(8)
of the Internal Revenue Code of 1954, as amended and in effect prior to the
enactment of the Tax Reform Act of 1986, (ii) “tax exempt use property” within
the meaning of Section 168(h)(1) of the Code, (iii) “tax exempt bond finance
property” within the meaning of Section 168(g) of the Code, or (iv) “limited use
property” within the meaning of Rev. Proc. 76-30.
 
 
20

--------------------------------------------------------------------------------

 
 
(xiii)  The Company has not participated in a “reportable transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b).
 
(xiv)  Nikkiso-YSI Joint Venture is taxable as a corporation for U.S. federal
income tax purposes. Nikkiso-YSI Joint Venture is not, nor has ever been, (i) a
“passive foreign investment company” as defined in Section 1297 of the Code,
(ii) a “control foreign corporation” as defined in Section 957 of the Code, (ii)
a “foreign personal holding company” as defined in Section 552 of the Code prior
to its repeal by the American Jobs Creation Act of 2004, or (iv) a “foreign
investment company” as defined in Section 1246 of the Code prior to its repeal
by the American Jobs Creation Act of 2004.
 


Section 3.12  No Material Adverse Change. Since the date of the 2005 Balance
Sheet, excluding general economic and industry conditions, (i) there has not
been any material adverse change in the business, operations, properties,
prospects, assets, liabilities, or condition (financial or otherwise) of the
Company, and (ii) to the Knowledge of the Company and the Parent Seller, no
event has occurred or circumstance exists that is reasonably likely to result in
such a material adverse change.
 
Section 3.13  Employee Benefit Plans.
 
(a)  Section 3.13(a) of the Disclosure Schedule contains a true and complete
list of each bonus, deferred compensation, incentive compensation, stock
purchase, stock option, severance or termination pay, hospitalization or other
medical, life, or other insurance, supplemental unemployment benefits,
profit-sharing, 401(k) pension, or retirement plan, program, agreement, or
arrangement, and each other employee benefit plan, program, agreement, or
arrangement, sponsored, maintained, or contributed to or required to be
contributed to by the Company or by any trade or business, whether or not
incorporated (an “ERISA Affiliate”), that together with the Company would be
deemed a “single employer” within the meaning of Section 4001(b) (l) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder (“ERISA”), within the past six years for the
benefit of any employee or former employee of the Company in connection with any
such employee's or former employee's service with the Company, whether formal or
informal and whether legally binding or not (the “Benefit Plans”). Section
3.13(a) of the Disclosure Schedule identifies each of the Benefit Plans that is
an “employee welfare benefit plan” or “employee pension benefit plan” as such
terms are defined in Sections 3(1) and 3(2) of ERISA (such plans being
hereinafter referred to collectively as the “ERISA Plans”).
 
(b)  None of the Company, any ERISA Affiliate, any of the ERISA Plans, any trust
created thereunder, any trustee or administrator thereof nor the Parent Seller
has engaged in a transaction or has taken or failed to take action during the
past six years in connection with which the Company, any ERISA Affiliate, any of
the ERISA Plans, any such trust, any trustee or administrator thereof, or any
party dealing with the ERISA Plans or any such trust could be subject to either
a civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or a tax
imposed pursuant to Section 4975 or 4980B of the Code.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)  Each of the Benefit Plans has been during the past six years and currently
is operated and administered in accordance with its terms and in material
compliance with applicable requirements of the Code and ERISA.
 
(d)  Each ERISA Plan intended to qualify under Section 401(a) of the Code has
received a favorable determination letter as to its qualification under the
Code, and to the Knowledge of the Parent Seller and the Company, no such
determination letter has been revoked and nothing has occurred, whether action
or failure to act, which would cause the loss of such qualification or which
would result in costs to the Company under the IRS’s Employee Plans Compliance
Resolution System. All ERISA Plans have been amended to comply with the recent
tax legislation commonly known as “GUST” and have been or will be amended to
comply with the tax legislation commonly known as “EGTRRA” within the applicable
remedial amendment period and each ERISA Plan will file for a favorable
determination letter with the IRS covering the changes required by EGTRRA within
the applicable remedial amendment period.
 
(e)  None of the Company nor any ERISA Affiliate contributes, is obligated to
contribute, or has ever been obligated to contribute to a “multiemployer plan”
within the meaning of Section 3(37) of ERISA.
 
(f)  The Company and each ERISA Plan which is a “group health plan” (as such
term is defined in Section 5000(b)(1) of the Code and Section 607(1) of ERISA)
comply and have complied with the applicable requirements of Section 4980B of
the Code, Sections 601-609 of ERISA, and the applicable provisions of the Social
Security Act. The Company does not maintain, contribute to, or have any
liability or obligation with respect to an employee welfare benefit plan that
provides health or life insurance or other benefits for current or future
retired or terminated employees or directors (or any spouse or dependents
thereof), except as required under Code Section 4980 and ERISA Section 601.
 
(g)  Except for any payments, rights or benefits arising in the ordinary course
with respect to any Benefit Plans or as set forth in the Disclosure Schedule, no
plans, agreements, understandings, or arrangements exist that could result in
the payment to any employee of the Company of any money or other property rights
or accelerate or provide any other rights or benefits to any such employee as a
result of (i) the transaction contemplated by this Agreement (whether or not
such payment, acceleration, or provision would constitute a “parachute payment”
(within the meaning of Section 280G of the Code) or whether or not some other
subsequent action or event would be required to cause such payment,
acceleration, or provision to be triggered) other than benefit distributions
under Benefit Plans that are terminated in connection with or following such
transaction, or (ii) the severance, termination, or resignation of any such
employee other than as provided in a Benefit Plan.
 
 
22

--------------------------------------------------------------------------------

 
 
(h)  No Benefit Plan is a “defined benefit plan” (within the meaning of Section
3(35) of ERISA) (the “Defined Benefit Plans”);
 
(i)  None of the Company nor any ERISA Affiliate has ever withdrawn (partially
or totally within the meaning of ERISA) from any Defined Benefit Plan; and,
without limitation by reference to any other provision of the Agreement or any
Schedule annexed hereto, neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated herein will result in any
withdrawal or other liability of any nature to any of the Company, any ERISA
Affiliate, or Buyer under any Defined Benefit Plan;
 
(j)  There are no unpaid contributions which are, or hereafter will be, required
to have been made to trusts in connection with “defined contribution plans”
(within the meaning of section 3(34) of ERISA) with respect to services rendered
by employees of the Company prior to the date hereof; and
 
(k)  Other than claims in the ordinary course for benefits with respect to the
Benefit Plans, there are (i) no actions, suits, or claims pending with respect
to any Benefit Plan or Multiemployer Plan, or (ii) to the Knowledge of Parent
Seller or the Company, any circumstances which might give rise to any liability
of the Company under any such action, suit, or claims.
 
Section 3.14  Compliance with Legal Requirements; Governmental Authorizations.
 
(a)  Except as set forth on the Disclosure Schedule:
 
(i)  The Company is, and at all times since January 1, 2003, has been, in
material compliance with each Legal Requirement that is or was applicable to it
and is material to the conduct or operation of its business or the ownership or
use of any of its assets or properties;
 
(ii)  to the Knowledge of the Parent Seller and the Company, the Restriction of
Hazardous Substances (RoHS), as mandated by the Directive 2002/95/EC of the
European Parliament and of the Council of January 27, 2003, as it relates to the
restriction of the use of certain hazardous substances in the manufacturing and
distribution of electrical and electronic equipment in the European Union, will
not have a material adverse effect on the current sales or inventory of the
Company;
 
(iii)  to the Knowledge of the Parent Seller and the Company, no event has
occurred or circumstance exists that (with or without notice or lapse of time):
(A) may constitute or result in a violation by the Company of, or a failure on
the part of the Company to comply with, any Legal Requirement; or (B) may give
rise to any obligation on the part of the Company to undertake, or to bear all
or any portion of the cost of, any remedial action concerning any Legal
Requirement; and
 
 
23

--------------------------------------------------------------------------------

 
 
(iv)  The Company has not received, at any time since January 1, 2003, any
written notice or other written communication or, to the Knowledge of the
Company and Parent Seller, any oral notice or communication, from any
Governmental Body or any other Person regarding: (A) any actual, alleged,
possible, or potential violation of, or failure to comply with, any Legal
Requirement; or (B) any actual, alleged, possible, or potential obligation on
the part of the Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature.
 
(b)  Section 3.14(b) of the Disclosure Schedule contains a complete and accurate
list of each Governmental Authorization that is held by the Company or that
otherwise relates to the business of, or to any of the assets or properties
owned or used by, the Company. Each Governmental Authorization listed or
required to be listed in Section 3.14(b) of the Disclosure Schedule is valid and
in full force and effect. Except as set forth on the Disclosure Schedule:
 
(i)  The Company is, and at all times since January 1, 2003 has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Section 3.14(b) of the
Disclosure Schedule;
 
(ii)  to the Knowledge of the Company and the Parent Seller, no event has
occurred or circumstance exists that may (with or without notice or lapse of
time): (A) constitute or result directly or indirectly in a violation of or a
failure to comply with any term or requirement of any Governmental Authorization
listed or required to be listed in Section 3.14(b) of the Disclosure Schedule;
or (B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Section 3.14(b) of the
Disclosure Schedule;
 
(iii)  The Company has not received, at any time since January 1, 2003, any
written notice or other written communication or, to the Knowledge of the
Company and Parent Seller, any oral notice or communication from any
Governmental Body or any other Person regarding: (A) any actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization; or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and
 
(iv)  all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Section 3.14(b)
of the Disclosure Schedule have been duly filed on a timely basis with the
appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.
 
 
24

--------------------------------------------------------------------------------

 
 
The Governmental Authorizations listed in Section 3.14(b) of the Disclosure
Schedule collectively constitute all of the Governmental Authorizations
necessary to permit the Company to lawfully conduct and operate its business in
the manner it currently conducts and operates such business and to permit the
Company to own and use its assets and properties in the manner in which it
currently owns and uses such assets.


Section 3.15  Legal Proceedings; Orders.
 
(a)  Except as set forth in Section 3.15(a) of the Disclosure Schedule, there is
no pending Proceeding:
 
(i)  that has been commenced by or against the Company or that, to the Knowledge
of the Company or Parent Seller, otherwise relates to or may affect the business
of, or any of the assets or properties owned or used by, the Company; or
 
(ii)  that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
 
To the Knowledge of the Parent Seller and the Company, (1) no such Proceeding
has been Threatened, and (2) no event has occurred or circumstance exists that
may give rise to or serve as a basis for the commencement of any such
Proceeding. The Parent Seller has delivered to the Buyer copies of all
pleadings, correspondence, and other documents relating to each Proceeding
listed in Section 3.15(a) of the Disclosure Schedule. The Proceedings listed in
Section 3.15(a) of the Disclosure Schedule will not have a material adverse
effect on the business, operations, properties, assets, condition (financial or
otherwise), or prospects of the Company.


(b)  Except as set forth in Section 3.15(b) of the Disclosure Schedule:
 
(i)  there is no Order to which the Company, or any of the assets or properties
owned or used by the Company, is subject;
 
(ii)  The Parent Seller is not subject to any Order that relates to the business
of, or any of the assets or properties owned or used by, the Company; and
 
(iii)  to the Knowledge of the Parent Seller and the Company, no officer,
director, agent, or employee of the Company is subject to any Order that
prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of the
Company.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)  Except as set forth in Section 3.15(c) of the Disclosure Schedule:
 
(i)  The Company is, and at all times since January 1, 2003 has been, in
material compliance with all of the terms and requirements of each Order to
which it, or any of the assets or properties owned or used by it, is or has been
subject;
 
(ii)  to the Knowledge of the Company and the Parent Seller, no event has
occurred or circumstance exists that may constitute or result in (with or
without notice or lapse of time) a violation of or failure to comply with any
term or requirement of any Order to which the Company, or any of the assets or
properties owned or used by the Company, is subject; and
 
(iii)  The Company has not received, at any time since January 1, 2003, any
written notice or communication or, to the Knowledge of the Company and Parent
Seller, any oral notice or communication from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which the
Company, or any of the assets or properties owned or used by the Company, is or
has been subject.
 
Section 3.16  Absence of Certain Changes and Events. Except as set forth in
Section 3.16 of the Disclosure Schedule, since the date of the 2005 Balance
Sheet, the Company has conducted its business only in the Ordinary Course of
Business and there has not been any:
 
(a)  change in the Company’s authorized or issued capital stock; grant of any
stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of any such capital stock; or declaration or payment
of any dividend or other distribution or payment in respect of shares of capital
stock;
 
(b)  amendment to the Organizational Documents of the Company;
 
(c)  payment or increase by the Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or employee (except in the
Ordinary Course of Business) or entry into any employment, severance, or similar
Contract with any director, officer, or employee;
 
(d)  adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company, except
for vesting or acceleration of benefits under any Benefit Plan resulting from
the Contemplated Transactions for which the Company shall have no liability;
 
(e)  damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, materially and adversely affecting the
properties, assets, business, financial condition, or prospects of the Company,
taken as a whole;
 
 
26

--------------------------------------------------------------------------------

 
 
(f)  entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to any Company of at least $10,000;
 
(g)  sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any material asset or property of the Company or
mortgage, pledge, or imposition of any lien or other encumbrance on any material
asset or property of the Company, including the sale, lease, or other
disposition of any of the Company’s Proprietary Rights;
 
(h)  cancellation or waiver of any claims or rights with a value to any Company
in excess of $10,000;
 
(i)  change in the accounting or tax reporting principles, methods or policies
used by the Company;
 
(j)  written agreement or, to the Knowledge of the Company and Parent Seller,
oral agreement, by the Company to do any of the foregoing; or
 
(k)  settlement of any Tax audit or filing of any amended Tax Return.
 
Section 3.17  Contracts; No Defaults.
 
(a)  Section 3.17 of the Disclosure Schedule contains a complete and accurate
list, and the Parent Seller has delivered to the Buyer true and complete copies,
of:
 
(i)  each Applicable Contract that involves performance of services or delivery
of goods or materials by the Company of an amount or value in excess of $10,000.
 
(ii)  each Applicable Contract that involves performance of services or delivery
of goods or materials to the Company of an amount or value in excess of $10,000.
 
(iii)  each Applicable Contract that was not entered into in the Ordinary Course
of Business and that involves expenditures or receipts by the Company in excess
of $10,000.
 
(iv)  each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $1,000 and with terms of less than one year);
 
 
27

--------------------------------------------------------------------------------

 
 
(v)  each licensing agreement or other Applicable Contract with respect to
patents, trademarks, service marks, copyrights, or other intellectual property,
including agreements with current or former employees, consultants, or
contractors regarding the appropriation or the non-disclosure of any of the
Company’s Proprietary Rights;
 
(vi)  each collective bargaining agreement and other Applicable Contract to or
with any labor union or other employee representative of a group of employees;
 
(vii)  each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;
 
(viii)  each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or limit the freedom of the
Company to engage in any line of business or to compete with any Person;
 
(ix)  each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods;
 
(x)  each power of attorney that is currently effective and outstanding;
 
(xi)  each Applicable Contract entered into other than in the Ordinary Course of
Business that contain an express undertaking which legally obligates the Company
to pay consequential damages;
 
(xii)  each Applicable Contract for capital expenditures in excess of $10,000;
 
(xiii)  each written warranty, guaranty, and or other similar undertaking, with
respect to contractual performance by any third party, extended by the Company
other than in the Ordinary Course of Business; and
 
(xiv)  each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
Section 3.17 of the Disclosure Schedule sets forth the dates of and parties to
such Contracts.


(b)  Except as set forth on the Disclosure Schedule:
 
(i)  the Parent Seller (and each Related Person of the Parent Seller) has not
acquired any rights under, and the Parent Seller is not subject to any
obligation or liability under, any Contract that relates to the business of, or
any of the assets or properties owned or used by, the Company; and
 
 
28

--------------------------------------------------------------------------------

 
 
(ii)  to the Knowledge of the Parent Seller and the Company, no officer,
director, agent, employee, consultant, or contractor of the Company is bound by
any Contract that purports to limit the ability of such officer, director,
agent, employee, consultant, or contractor to: (A) engage in or continue any
conduct, activity, or practice relating to the business of the Company; or (B)
assign to the Company or to any other Person any rights to any invention,
improvement, or discovery.
 
(c)  Except as set forth in Section 3.17 of the Disclosure Schedule, to the
Knowledge of the Company and Parent Seller, each Contract identified or required
to be identified in Section 3.17 of the Disclosure Schedule is in full force and
effect and is valid and enforceable in accordance with its terms.
 
(d)  Except as set forth in Section 3.17 of the Disclosure Schedule:
 
(i)  the Company and each Related Person of the Company is, and at all times
since January 1, 2003 has been, in full compliance with all applicable terms and
requirements of each Contract under which the Company has or had any obligation
or liability or by which the Company or any of the assets or properties owned or
used by the Company is or was bound;
 
(ii)  to the Knowledge of the Company and Parent Seller, each other Person that
has or had any obligation or liability under any Contract under which the
Company has or had any rights is, and at all times since January 1, 2003 has
been, in full compliance with all applicable terms and requirements of such
Contract;
 
(iii)  no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give any other Person, or to the Knowledge of the Company, the
Company, the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract; and
 
(iv)  the Company has not given to or received from any other Person, at any
time since January 1, 2003, any written notice or communication or, to the
Knowledge of the Company or Parent Seller, any oral notice or communication
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Contract.
 
(e)  There are no renegotiations of, or current or pending attempts to
renegotiate any material amounts paid or payable to the Company under current or
completed Contracts with any Person and, to the Knowledge of the Parent Seller
and the Company, no such Person has made written demand for such renegotiation.
 
(f)  The Contracts relating to the sale, design, manufacture, or provision of
products or services by the Company have been entered into in the Ordinary
Course of Business and, to the Knowledge of the Company and Parent Seller, have
been entered into without the commission of any act alone or in concert with any
other Person, or any consideration having been paid or promised, that is or
would be in violation of any Legal Requirement.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 3.18  Insurance.
 
(a)  The Parent Seller has delivered to the Buyer:
 
(i)  true and complete copies of all policies of insurance to which the Company
is a party or under which the Company, or any director of the Company, is or has
been covered at any time within the three (3) years preceding the date of this
Agreement;
 
(ii)  true and complete copies of all pending applications for policies of
insurance relating to the Company; and
 
(iii)  any statement by the auditor of the Company’s financial statements with
regard to the adequacy of such entity’s coverage or of the reserves for claims.
 
(b)  Section 3.18(b) of the Disclosure Schedule describes:
 
(i)  any self-insurance arrangement by or affecting the Company, including any
reserves established thereunder;
 
(ii)  any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by the Company; and
 
(iii)  all obligations of the Company to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided.
 
(c)  Section 3.18(c) of the Disclosure Schedule sets forth, by year, for the
current policy year and each of the preceding policy years:
 
(i)  a summary of the loss experience under each policy relating to the Company;
 
(ii)  a statement describing each claim under an insurance policy for an amount
in excess of $1,000 relating to the Company, which sets forth:
 
(A)  the name of the claimant;
 
(B)  a description of the policy by insurer, type of insurance, and period of
coverage; and
 
(C)  the amount and a brief description of the claim; and
 
 
30

--------------------------------------------------------------------------------

 
 
(iii)  a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.
 
(d)  Except as set forth in Section 3.18(d) of the Disclosure Schedule:
 
(i)  All policies to which the Company is a party or that provide coverage to
the Parent Seller, the Company, or any director or officer of the Company:
 
(A)  are, to the Knowledge of the Company and the Parent Seller, valid,
outstanding, and enforceable;
 
(B)  taken together, provide adequate insurance coverage for the assets and the
operations of the Company for all risks to which the Company is normally
exposed;
 
(C)  are sufficient for compliance with all Legal Requirements and Contracts to
which the Company is a party or by which any of them is bound; and
 
(D)  do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.
 
(ii)  Neither the Parent Seller nor the Company has received:
 
(A)  any written refusal of coverage or any written notice that a defense will
be afforded with reservation of rights concerning any pending or outstanding
claims involving the Company or any of its assets or operations; or
 
(B)  any written notice of cancellation that any insurance policy covering the
Company or any of its assets or operations is no longer in full force or effect
or will not be renewed or that the issuer of any policy is not willing or able
to perform its obligations thereunder.
 
(iii)  The Company has paid all premiums due, and has otherwise performed all of
their respective obligations, under each policy to which the Company is a party
or that provides coverage to the Company or any director thereof.
 
(iv)  The Company has given notice to the appropriate insurer of all claims
against it that may be covered by insurance provided by such insurer.
 
Section 3.19  Environmental Matters.
 
(a)  Environmental Permits. The Company possesses all Environmental Permits
required or necessary in order to conduct its business and to own, lease or
operate its assets and Facilities (including the Leased Real Property) as the
same are now being conducted, owned, leased or operated. Section 3.19(a) of the
Disclosure Schedule lists all of the Environmental Permits issued to or held by
the Company. A true and complete copy of each Environmental Permit issued to the
Company has been made available for review by the Buyer. Each Environmental
Permit issued to the Company is in full force and effect. The Company is in
compliance with all material requirements, terms, and provisions of the
Environmental Permits issued to the Company and has filed on a timely basis (and
updated as required) all reports, notices, applications, or other documents
required to be filed pursuant to the Environmental Permits.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)  Compliance With Environmental Laws. The Company is, and at all times has
been, in compliance with all Environmental Permits and Environmental Laws
applicable to its business, assets, and the Facilities (including the Leased
Real Property) except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the business, properties, assets, liabilities, operations,
condition (financial or otherwise), results of operations, or prospects of the
Company.
 
(c)  Reports, Disclosures and Notifications. Since January 1, 2003, the Company
has filed on a timely basis (and updated as required) all reports, disclosures,
notifications, applications, pollution prevention, stormwater management or
discharge prevention or response plans or other emergency or contingency plans
required to be filed under Environmental Laws, including Title III of the
Superfund Amendments and Reauthorization Act, 42 U.S.C. §11001 et seq., except
where such failure to do so would not, individually or in the aggregate, result
in, or reasonably be expected to result in, a material adverse effect on the
business, assets, Facilities, liabilities, operations, condition (financial or
otherwise), results of operations, or prospects of the Company. Section 3.19(c)
of the Disclosure Schedule lists all such reports, disclosures, notifications,
applications, and plans filed by the Company under Environmental Laws. All such
reports, disclosures, notifications, applications, and plans are true, accurate,
and complete in all material respects.
 
(d)  Notices. The Company has not received any written notice or, to the
Knowledge of the Company or Parent Seller, any oral notice from any Governmental
Body that the Company or any of the Leased Real Property:
 
(i)  is in violation of the requirements of any Environmental Permit or
Environmental Laws;
 
(ii)  is the subject of any suit, claim, proceeding, demand, order,
investigation, or request or demand for information arising under any
Environmental Permit or Environmental Laws; or
 
(iii)  has actual or potential liability under any Environmental Laws, including
CERCLA, RCRA, or any comparable state or local Environmental Laws.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)  No Reporting or Remediation Obligations. To the Knowledge of the Parent
Seller and the Company, there are no Environmental Conditions arising out of or
relating to the Company, any of its businesses, or the use, operation or
occupancy by the Company of the Facilities (including the Leased Real Property)
that result or reasonably could be expected to result in: (i) any obligation of
the Company to conduct any investigation, sampling or monitoring, or to effect
any Cleanup, whether on-site or offsite; or (ii) liability, either to
Governmental Bodies, including Environmental Authorities, or third parties, for
damages (whether to person, property or natural resources), cleanup costs, or
remedial costs of any kind or nature whatsoever.
 
(f)  Encumbrances. The Company has not received any written notice or, to the
Knowledge of the Company or Parent Seller, any oral notice from any Governmental
Body that a federal, state, local, or municipal governmental agency or
authority, including any Environmental Authority, has obtained or asserted an
Encumbrance upon any of the Facilities (including the Leased Real Property) as a
result of any Release, use, or Cleanup of any Hazardous Material for which the
Company is legally responsible, nor has any such Release, use, or Cleanup
occurred which would be likely to result in the assertion or creation of such an
Encumbrance.
 
(g)  Storage, Transport or Disposal of Hazardous Materials.
 
(i)  Except as described on Section 3.19(g)(i) of the Disclosure Schedule and as
covered by any Environmental Permits, there is not now located on any of the
Leased Real Property any areas or vessels used or intended for the treatment,
storage, or disposal of Hazardous Materials, including drum storage areas,
surface impoundments, incinerators, landfills, tanks, lagoons, ponds, waste
piles, or deep well injection systems.
 
(ii)  With respect to the Company, Section 3.19(g)(ii) of the Disclosure
Schedule sets forth a list of all arrangements by such Company since January 1,
2003 relating to transport for storage, treatment or disposal, by contract,
agreement, or otherwise, of any Hazardous Material at or to any location,
including any location used for the treatment, storage, or disposal of Hazardous
Materials. None of the locations identified in Section 3.19(g)(ii) of the
Disclosure Schedule is listed on the National Priorities List or the
Comprehensive Environmental Response Compensation and Liability Information
System list or any equivalent or analogous federal or state list of contaminated
properties.
 
(h)  Future Laws. To the Knowledge of the Parent Seller and the Company, there
are no Environmental Laws currently enacted or promulgated, but as to which
compliance is not yet required, that would require the Company or the Buyer to
take any action at any of the Leased Real Property within one (1) year from the
effective date of this Agreement in order to bring the Company’s businesses or
the operations at the Leased Real Property as presently conducted into
compliance with such Environmental Laws.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 3.20  Employees.
 
(a)  Section 3.20 of the Disclosure Schedule contains a complete and accurate
list of the following information for each employee of the Company, including
each employee on leave of absence or layoff status: name; employer; job title;
current compensation paid or payable and vacation accrued; and service credited
for purposes of vesting and eligibility to participate under any of the
Company’s Benefit Plans, or any other employee, executive, or director benefit
plan.
 
(b)  To the Knowledge of the Company and Parent Seller, no employee or director
of the Company is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such employee or director and any other Person
(“Proprietary Rights Agreement”) that in any way adversely affects or will
adversely affect (i) the performance of his duties as an employee or director of
the Company, or (ii) the ability of the Company to conduct its business,
including any Proprietary Rights Agreement with the Parent Seller or the Company
by any such employee or director. To the Knowledge of the Parent Seller and the
Company, no director, officer, or other key employee of the Company intends to
terminate his employment with the Company.
 
(c)  Section 3.20 of the Disclosure Schedule also contains a complete and
accurate list of the following information for each retired employee or director
of the Company, or their dependents, receiving benefits or scheduled to receive
benefits in the future from the Company: name; pension benefit; pension option
election; retiree medical insurance coverage; retiree life insurance coverage;
and other benefits.
 
Section 3.21  Labor Relations; Compliance. Since January 1, 2003, the Company
has not been or is not a party to any collective bargaining or other labor
Contract. Since January 1, 2003, there has not been, there is not presently
pending or existing, and there is not Threatened, (a) any strike, slowdown,
picketing, work stoppage, or employee grievance process, (b) except as disclosed
in Section 3.21 of the Disclosure Schedule, any Proceeding (except that oral
threats and investigations are to the Knowledge of Parent Seller and the
Company) against or affecting the Company relating to the alleged violation of
any Legal Requirement pertaining to labor relations or employment matters,
including any charge or complaint filed by an employee or union with the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting any of the Company or their premises, or
(c) any application for certification of a collective bargaining agent. No event
has occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute. There is no lockout of any employees by the
Company, and no such action is contemplated by the Company. The Company has
complied in all material respects with all Legal Requirements relating to
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining, the payment of social security and
similar taxes, occupational safety and health, and plant closing. The Company is
not liable for the payment of any compensation, damages, taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements, except as disclosed in the Disclosure
Schedule.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 3.22  Intellectual Property.
 
(a)  Section 3.22 of the Disclosure Schedule contains a complete and correct
list and brief description of all material Proprietary Rights owned by the
Company (the “Company’s Proprietary Rights”). The Company owns the entire right,
title and interest in and to all of the Company’s Proprietary Rights, provided,
however, that the Parent Seller makes no representation or warranty regarding
the validity or enforceability of any of the Company's Proprietary Rights.
Except as set forth on the Disclosure Schedule, the Company is not a party to
any agreement by which it is granted a license or by which it grants a license
under any Company Proprietary Rights or by which it agrees to maintain the
secrecy or confidentiality of any Company Proprietary Rights. The Company’s
Proprietary Rights and the agreements listed on the Disclosure Schedule are all
proprietary rights material to the operation and conduct of the business of the
Company as currently operated and conducted. None of the Company’s Proprietary
Rights set forth in such Section 3.22 of the Disclosure Schedule are subject to
any pending or threatened challenge by any third party nor has the Company
directly received any notice from or otherwise been advised by any third party
that the foregoing are invalid or conflict with or infringe the asserted rights
of others. For the avoidance of doubt, the prosecution of patent applications
directed to any Proprietary Rights does not constitute any such pending or
threatened challenge. To the Knowledge of the Parent Seller and the Company, no
third party is infringing upon the Company’s Proprietary Rights relating to any
products which the Company currently commercializes. Except as disclosed on the
Disclosure Schedule, to the Knowledge of the Company and Parent Seller, the
Company does not have any liability for, has not given indemnification for,
patent infringement as to any equipment, materials, or supplies manufactured,
used, or sold by it, other than in the Ordinary Course of Business. To the
Knowledge of the Parent Seller and the Company, the Company has not caused or
allowed any of its material trade secrets, know-how, or other confidential
intellectual or intangible property rights to enter into the public domain,
except as may be involved in the filing and publication of its patent
applications.
 
(b)  The Company has good and marketable title to all intangible property
described in Section 3.22 of the Disclosure Schedule, subject to no Encumbrances
except as noted in Section 3.22 of the Disclosure Schedule.
 
(c)  Except as disclosed on the Disclosure Schedule, the Company has not granted
to any other persons or businesses the right to use any trademarks or service
marks set forth in Section 3.22 of the Disclosure Schedule, or any variant
thereof, singly or in combination with any other term, and no persons or
businesses otherwise using any such trademark or service mark, or any variant
thereof, singly or in combination with any other term, has ever attempted to
restrain the Company from using such trademark or service mark or any variant
thereof, singly or in combination with any other term.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 3.23  Certain Payments. Since January 1, 2003, neither the Company nor
any director, officer, agent, or employee of the Company, or any other Person
associated with or acting for or on behalf of the Company, has directly or
indirectly:
 
(a)  made any contribution, gift, bribe, rebate, payoff, influence payment,
kick-back, or other payment to any Person, private or public, regardless of
form, for or in respect of the Company or any Affiliate of the Company, whether
in money, property, or services in violation of any Legal Requirement; or
 
(b)  established or maintained any fund or asset related to the Company that has
not been recorded in the books and records of the Company in accordance with
applicable Legal Requirements and GAAP.
 
Section 3.24  Relationships with Related Persons. Except as disclosed in Section
3.24 of the Disclosure Schedule, neither the Parent Seller nor any Related
Person of the Parent Seller or of the Company has, or since January 1, 2003 has
had, any interest in any property (whether real, personal, or mixed and whether
tangible or intangible), used in or pertaining to the Company’s business. Except
as disclosed in Section 3.24 of the Disclosure Schedule, neither the Parent
Seller nor any Related Person of the Parent Seller or of the Company is, or
since January 1, 2003 has owned (of record or as a beneficial owner) an equity
interest or any other financial or profit interest in, a Person that has (i) had
business dealings or a material financial interest in any transaction with the
Company other than business dealings or transactions conducted in the Ordinary
Course of Business with the Company at substantially prevailing market prices
and on substantially prevailing market terms, or (ii) engaged in competition
with the Company with respect to any line of the products or services of the
Company (a “Competing Business”) in any market presently served by the Company
(except for the ownership of less than one percent of the outstanding capital
stock of any Competing Business that is publicly traded on any recognized
exchange or in the over-the-counter market). Except as set forth in the
Disclosure Schedule, neither the Parent Seller nor any Related Person of the
Parent Seller or of the Company is a party to any Contract with, or has any
claim or right against, the Company.
 
Section 3.25  Brokers or Finders. Except as disclosed in Section 3.25 of the
Disclosure Schedule, the Company and its agents have incurred no obligation or
liability, contingent or otherwise, for any brokerage or finders’ fees, agents’
commissions, or any other similar payment in connection with this Agreement.
 
Section 3.26  Disclosure. To the Parent Seller's Knowledge, there is no fact
that has specific application to the Parent Seller or the Company (other than
general economic) and that materially adversely affects the assets, business,
prospects, condition (financial or otherwise), or results of operations of the
Company that has not been set forth in this Agreement or the Disclosure
Schedule.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
The Buyer represents and warrants to the Parent Seller as follows:
 
Section 4.1  Organization And Good Standing. The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
New Jersey.
 
Section 4.2  Authority; No Conflict.
 
(a)  This Agreement constitutes the legal, valid, and binding obligation of the
Buyer, enforceable against the Buyer in accordance with its terms, except
insofar as enforcement may be limited by bankruptcy, insolvency, or other laws
affecting generally the enforceability of creditors’ rights and by limitations
on the availability of equitable remedies. Upon the execution and delivery by
the Buyer of the Transition Services Agreement, the Supply Agreement, the
Trademark License, the Building License and the Employment Agreements
(collectively, the “Buyer’s Closing Documents”), the Buyer’s Closing Documents
will constitute the legal, valid, and binding obligations of the Buyer,
enforceable against the Buyer in accordance with their respective terms, except
insofar as enforcement may be limited by bankruptcy, insolvency, or other laws
affecting generally the enforceability of creditors’ rights and by limitations
on the availability of equitable remedies. The Buyer has the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and the Buyer’s Closing Documents and to perform its obligations under
this Agreement and the Buyer’s Closing Documents.
 
(b)  Neither the execution and delivery of this Agreement by the Buyer nor the
consummation or performance of any of the Contemplated Transactions by the Buyer
will:
 
(i)  contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Buyer, or (B) any resolution adopted by the
board of directors or the stockholders of the Buyer;
 
(ii)  contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Buyer may be subject;
 
(iii)  contravene, conflict with, or result in a violation of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Buyer or that otherwise relates to the business of, or any of the
assets owned or used by, the Buyer; or
 
(iv)  contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any contract, commitment or agreement to which the Buyer
is bound or affected.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)  The Buyer is not and will not be required to give notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions, except such Consents as have been obtained prior to the date
hereof.
 
Section 4.3  Investment Intent. The Buyer is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act. Buyer has no present or contemplated agreement,
undertaking, arrangement, obligation or commitment providing for the sale or
other disposition of any Shares.
 
Section 4.4  Certain Proceedings. There is no pending Proceeding that has been
commenced against the Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To the Buyer’s Knowledge, no such Pro-ceeding has
been Threatened, and no event has occurred and no circumstance exists that may
give rise to or serve as a basis for the commencement of any such Proceeding.
 
Section 4.5  Brokers or Finders. The Buyer and its officers and agents have
incurred no obligation or liability, contingent or otherwise, for brokerage or
finders’ fees, agents’ commissions, or any other similar payment in connection
with this Agreement.
 
Section 4.6  Buyer's Knowledge of Breach. Buyer has no Knowledge of any fact or
circumstance evidencing an inaccuracy of any representation or warranty by
Parent Seller under Article III of this Agreement.
 
ARTICLE V
 
COVENANTS OF PARENT SELLER PRIOR TO CLOSING DATE
 
Section 5.1  Retention Bonus Agreements. Between the date of this Agreement and
the Closing Date, the Parent Seller and the Company will cause each of the
Retention Bonus Agreements dated December 6, 2005 by and between the Company and
each of Brian Ream, Robert Hurst, Brian Code, Chris Kowal, Ron Johnson, Phil
Metz, John Davis, Marilyn Capper, and Catherine Tetrick, respectively, to remain
in full force and effect without any further modification or amendment thereto.
 
Section 5.2  Access and Investigation. Between the date of this Agreement and
the Closing Date, the Parent Seller will, and will cause the Company and its
Representatives to (a) afford the Buyer and its Representatives and prospective
lenders and their Representatives (collectively, the “Buyer’s Advisors”) full
and free access to the Company’s personnel, Facilities, contracts, books and
records, and other documents and data, (b) furnish the Buyer and the Buyer’s
Advisors with copies of all such contracts, books and records, and other
existing documents and data as the Buyer may reasonably request, relating to the
Company or its business, and (c) furnish the Buyer and the Buyer’s Advisors with
such additional financial, operating, and other data and information as the
Buyer may reasonably request, relating to the Company or its business.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 5.3  Operation of the Business of the Company. Between the date of this
Agreement and the Closing Date, the Parent Seller will, and will cause the
Company to:
 
(a)  conduct the business of the Company only in the Ordinary Course of
Business;
 
(b)  use their Best Efforts to preserve intact the current business organization
of the Company, keep available the services of the current officers, employees,
and agents of the Company, and maintain the current relations and good will with
suppliers, customers, landlords, creditors, employees, agents, and others having
business relationships with the Company;
 
(c)  confer with the Buyer concerning operational matters of a material nature;
and
 
(d)  otherwise report periodically to the Buyer concerning the status of the
business, operations, and finances of the Company as reasonably requested by
Buyer.
 
Section 5.4  Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, the Parent
Seller will not, and will cause the Company not to, without the prior consent of
the Buyer, take any affirmative action, or fail to take any reasonable action
within their or its control, as a result of which any of the changes or events
listed in Section 3.16 is likely to occur.
 
Section 5.5  Required Approvals. As promptly as practicable after the date of
this Agreement, the Parent Seller will, and will cause the Company to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions. Between the date of this Agreement and the
Closing Date, the Parent Seller will, and will cause the Company to (a)
reasonably cooperate with the Buyer with respect to all filings that the Buyer
elects to make or is required by Legal Requirements to make in connection with
the Contemplated Transactions, and (b) cooperate with the Buyer in obtaining any
consents necessary in connection with the Contemplated Transactions.
 
Section 5.6  Notification. Between the date of this Agreement and the Closing
Date, the Parent Seller will promptly notify the Buyer in writing if the Parent
Seller or the Company becomes aware of any fact or condition that causes or
constitutes a Breach of any of the Parent Seller’s representations and
warranties as of the date of this Agreement, or if the Parent Seller or the
Company becomes aware of the occurrence after the date of this Agreement of any
fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a Breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Disclosure Schedule if the Disclosure Schedule were dated the
date of the occurrence or discovery of any such fact or condition, the Parent
Seller will promptly deliver to the Buyer a supplement to the Disclosure
Schedule specifying such change. During the same period, the Parent Seller will
promptly notify the Buyer of the occurrence of any Breach of any covenant of the
Parent Seller in this Article V or of the occurrence of any event that may make
the satisfaction of the conditions in Article VII impossible or unlikely.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 5.7  No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Article IX, the Parent Seller will not, and will cause
the Company and each of their Representatives not to, directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than the Buyer)
relating to any transaction involving the sale of the business or assets (other
than in the Ordinary Course of Business) of the Company, or any of the capital
stock of the Company, or any merger, consolidation, business combination, or
similar transaction involving the Company.
 
Section 5.8  Best Efforts. Between the date of this Agreement and the Closing
Date, the Parent Seller will use their Best Efforts to cause the conditions in
Articles VII to be satisfied.
 
Section 5.9  Tax Matters. Without the prior written consent of the Buyer, the
Parent Seller will not cause the Company to make or change any election, change
an annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax Claim or
assessment relating to the Company, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax Claim or assessment relating to the Company, or take any other similar
action relating to the filing of any Tax Return or the payment of any Tax, if
such election, adoption, change, amendment, agreement, settlement, surrender,
consent, or other action would have the effect of increasing the Tax liability
of the Company for any period ending after the Closing Date or decreasing any
Tax attribute of the Company existing on the Closing Date.
 
ARTICLE VI
 
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
Section 6.1  Best Efforts. Between the date of this Agreement and the Closing
Date, the Buyer will use its Best Efforts to cause the conditions in Articles
VIII to be satisfied.
 
Section 6.2  Required Approvals. As promptly as practicable after the date of
this Agreement, the Buyer will make all filings required by Legal Requirements
to be made by the Buyer in order to consummate the Contemplated Transactions.
Between the date of this Agreement and the Closing Date, the Buyer will (a)
reasonably cooperate with the Company and Parent Seller with respect to all
filings that the Company and Parent Seller elect to make or are required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(b) reasonably cooperate with the Company and Parent Seller in obtaining any
consents necessary in connection with the Contemplated Transactions.
 
Section 6.3  Notification. Between the date of this Agreement and the Closing
Date, the Buyer will promptly notify the Company and Parent Seller in writing if
the Buyer becomes aware of any fact or condition that causes or constitutes a
Breach of any of the Buyer’s representations and warranties as of the date of
this Agreement, or if the Buyer becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. During the same
period, the Buyer will promptly notify the Company and Parent Seller of the
occurrence of any Breach of any covenant of the Buyer in this Article VI or of
the occurrence of any event that may make the satisfaction of the conditions in
Article VIII impossible or unlikely.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
The Buyer’s obligation to purchase the Shares and to take the other actions
required to be taken by the Buyer at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Buyer, in whole or in part):
 
Section 7.1  Accuracy Of Representations. All of the Parent Seller’s
representations and warranties in this Agreement must be accurate in all
material respects as of the date of this Agreement and as if made on the Closing
Date.
 
Section 7.2  Parent Seller’s Performance.
 
(a)  All of the covenants and obligations that the Parent Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.
 
(b)  Each document required to be delivered pursuant to Section 2.4(a) must have
been delivered as required.
 
Section 7.3  Consents. All consents, approvals, permits, and orders necessary or
desirable for the consummation of the transactions contemplated by this
Agreement or to ensure that, subsequent to the Closing, the Buyer shall continue
to realize in all material respects the benefits of the assets and properties of
the Company, shall have been obtained, and all applicable mandated waiting
periods in respect of the transactions contemplated hereby, if any, shall have
expired without adverse action.
 
Section 7.4  Additional Documents. Each of the following documents must have
been delivered to the Buyer:
 
(a)  an opinion of Dinsmore & Shohl LLP, counsel to the Parent Seller, dated the
Closing Date, in the form of Exhibit 7.4(a);
 
(b)  employment agreements, which shall include mutually agreed upon
non-competition provisions, in the form of Exhibit 7.4(b), executed by each of
Brian Ream and Brian Code, respectively, and the Buyer (collectively, the
“Employment Agreements”); and
 
 
41

--------------------------------------------------------------------------------

 
 
Section 7.5  No Proceedings. There must not have been commenced or Threatened
against the Buyer, or against any Person affiliated with the Buyer, any
Proceeding:
 
(a)  involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions; or
 
(b)  that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.
 
Section 7.6  No Claim Regarding Stock Ownership or Sale Proceeds. There must not
have been made or Threatened by any Person any claim asserting that such Person:
 
(a)  is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any shares of, or any other voting, equity, or
ownership interest in, the Company; or
 
(b)  is entitled to all or any portion of the Purchase Price payable for the
Shares.
 
Section 7.7  No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause the Buyer or any Person affiliated with the
Buyer to suffer any material adverse consequence under:
 
(a)  any applicable Legal Requirement or Order; or
 
(b)  any Legal Requirement or Order that has been published, introduced, or
otherwise proposed by or before any Governmental Body.
 
Section 7.8  Certified Resolutions. The Buyer shall have received certificates
of the Secretary of the Parent Seller and the Company, respectively, in form and
substance satisfactory to the Buyer, with respect to all corporate proceedings
and authorizations with respect to this Agreement and the Contemplated
Transactions, their respective Organizational Documents, and the incumbency of
the officers executing this Agreement or any certificate or document
contemplated hereby.
 
Section 7.9  Contemporaneous Transaction. All of the Shares shall
contemporaneously be purchased hereunder.
 
Section 7.10  Consents. Each of the Consents identified in Section 3.2 of the
Disclosure Schedule must have been obtained and must be in full force and
effect.
 
Section 7.11   Environmental Permits. The Parent Seller and the Company shall
have utilized their Best Efforts to have any Environmental Permits that will
expire or otherwise become ineffective on or before or by reason of the Closing
Date be renewed or reissued prior to the Closing Date so as to allow the Buyer
to continue the Business without interruption after the Closing Date.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 7.12  No Material Adverse Change. Excluding any change in general
economic conditions, there shall not have occurred any material adverse change
in businesses, properties, assets, liabilities, operations, condition (financial
or otherwise), results of operations, or prospects of the Company, taken as a
whole.
 
Section 7.13  FIRPTA Affidavits. The Parent Seller shall deliver to the Buyer a
non-foreign affidavit dated as of the Closing Date, sworn under penalty of
perjury and in form and substance required under the Treasury Regulations issued
pursuant to Code Section 1445 stating that the Parent Seller is not a “Foreign
Person” as defined in Code Section 1445.
 
Section 7.14  Resignation of Directors and Officers of the Company. Each
director and officer of the Company shall tender a resignation notice of their
respective positions in the Company which shall be effective as of the Closing
Date.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO PARENT SELLER’S OBLIGATION TO CLOSE
 
The Parent Seller’s obligation to sell the Shares and to take the other actions
required to be taken by the Parent Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Parent Seller, in whole or in part):
 
Section 8.1  Accuracy Of Representations. All of the Buyer’s representations and
warranties in this Agreement must be accurate in all material respects as of the
date of this Agreement and as if made on the Closing Date.
 
Section 8.2  Buyer’s Performance.
 
(a)  All of the covenants and obligations that the Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
 
(b)  The Buyer must have delivered each of the documents required to be
delivered by the Buyer pursuant to Section 2.4(b).
 
(c)  The Buyer must have made the cash payment(s) required to be made by the
Buyer pursuant to Section 2.2(b).
 
Section 8.3  Additional Documents. The Buyer must have caused the following
documents to be delivered to the Parent Seller:
 
 
43

--------------------------------------------------------------------------------

 
 
(a)  an opinion of McCarter & English, LLP, counsel to the Buyer, dated as of
the Closing Date, in the form of Exhibit 8.3(a):
 
Section 8.4  No Proceedings. There must not have been commenced or Threatened
against the Parent Seller or the Company, or against any Person affiliated with
either of them, any Proceeding:
 
(a)  involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions; or
 
(b)  that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.
 
Section 8.5  No Claim Regarding Stock Ownership or Sale Proceeds. There must not
have been made or Threatened by any Person any claim asserting that such Person:
 
(a)  is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any shares of, or any other voting, equity, or
ownership interest in, the Company; or
 
(b)  is entitled to all or any portion of the Purchase Price payable for the
Shares.
 
Section 8.6  No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause the Company or Parent Seller or any Person
affiliated with either of them to suffer any material adverse consequence under:
 
(a)  any applicable Legal Requirement or Order; or
 
(b)  any Legal Requirement or Order that has been published, introduced, or
otherwise proposed by or before any Governmental Body.
 
Section 8.7  Certified Resolutions. The Parent Seller shall have received
certificates of the Secretary of the Buyer, in form and substance satisfactory
to the Parent Seller, with respect to all corporate proceedings and
authorizations with respect to this Agreement and the Contemplated Transactions,
its Organizational Documents, and the incumbency of the officers executing this
Agreement or any certificate or document contemplated hereby.
 
ARTICLE IX
 
TERMINATION
 
Section 9.1  Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:
 
 
44

--------------------------------------------------------------------------------

 
 
(a)  by either the Buyer or the Parent Seller if a material Breach of any
provision of this Agreement has been committed by the other party and such
Breach has not been waived, provided that the terminating party has given the
party in Breach written notice of such Breach ten (10) days prior to any such
termination and such party has failed to cure such Breach during such ten-day
notice period;
 
(b)  (i) by the Buyer if any of the conditions in Article VII has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of the Buyer to comply with
its obligations under this Agreement) and the Buyer has not waived such
condition on or before the Closing Date; or (ii) by Parent Seller, if any of the
conditions in Article VIII has not been satisfied of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of the Parent Seller to comply with its obligations under this
Agreement) and the Parent Seller has not waived such condition on or before the
Closing Date;
 
(c)  by mutual consent of the Buyer and the Parent Seller.
 
Section 9.2  Effect of Termination. Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 13.1 and 13.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of this
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, and if such Breach or failure is not due to any cause beyond such
party's control, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.
 
ARTICLE X
 
INDEMNIFICATION; REMEDIES
 
Section 10.1  Survival; Right to Indemnification Not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, the
Disclosure Schedule, the supplements to the Disclosure Schedule, the certificate
delivered pursuant to Section 2.4(a)(vii), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing. The right to
indemnification, payment of Damages or other remedy based on any Breach of any
such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to the Company, its assets,
liabilities or business.
 
Section 10.2  Indemnification and Payment of Damages by Parent Seller. The
Parent Seller will indemnify and hold harmless the Buyer, the Company, and their
respective Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any incurred loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees) or diminution of value, whether or
not involving a third party claim (collectively, “Damages”), caused by and
attributable to:
 
 
45

--------------------------------------------------------------------------------

 
 
(a)  any Breach of any representation or warranty made by the Parent Seller in
this Agreement, the Disclosure Schedule, or any other certificate or document
delivered by the Parent Seller pursuant to this Agreement;
 
(b)  any Breach by the Parent Seller of any covenant or obligation of the Parent
Seller in this Agreement;
 
(c)  any product shipped or manufactured by, or any services provided by, the
Company prior to the Closing Date, excluding any product warranty claims which
are not, in the aggregate, in excess of the Company's product warranty reserves
as of the Closing Date;
 
(d)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with the Parent Seller or the Company (or any Person
acting on their behalf) in connection with any of the Contemplated Transactions;
or
 
(e)  (i) all Taxes (or the non-payment thereof) of the Company for all Taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any Straddle Period (“Pre-Closing Tax Period”), (ii) all
Taxes of any member of an affiliated, consolidated, combined, or unitary group
of which the Company (or any predecessor of any of the foregoing) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local, or foreign
law or regulation, and (iii) any and all Taxes of any Person (other than the
Company) imposed on the Company as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, that in the case of
clauses (i), (ii), and (iii) above, the Parent Seller shall be liable only to
the extent that such Taxes exceed the amount, if any, specifically reserved for
such Taxes (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) on the face of the Closing
Working Capital Statement. Notwithstanding any other provision of this Agreement
to the contrary, the obligation of the Parent Seller set forth in this Section
10.2(e) shall remain in effect without limitation as to amount, in accordance
with its terms.
 
The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies unrelated to the Agreement that may be available to the Buyer or
the other Indemnified Persons.


Section 10.3  Environmental Matters. Excluding any Environmental, Health and
Safety Liabilities or other Damages caused by or attributable to any act or
omission by Buyer or the Company after the Closing, in addition to the
provisions of Section 10.2, the Parent Seller will indemnify and hold harmless
the Buyer, the Company, and the other Indemnified Persons for, and will pay to
the Buyer, the Company, and the other Indemnified Persons the amount of, any
Damages (including costs of cleanup, containment, or other remediation) arising,
directly or indirectly, from or in connection with:
 
 
46

--------------------------------------------------------------------------------

 
 
(a)  any Environmental, Health, and Safety Liabilities arising out of or
relating to:
 
(i)  (A) the ownership, operation, or condition at any time on or prior to the
Closing Date of the Facilities or any other properties and assets (whether real,
personal, or mixed and whether tangible or intangible) in which the Parent
Seller or the Company has or had an interest, or (B) any Hazardous Materials or
other contaminants that were present on the Facilities or such other properties
and assets at any time on or prior to the Closing Date; or
 
(ii)  (A) any Hazardous Materials or other contaminants, wherever located, that
were, or were allegedly, generated, transported, stored, treated, Released, or
otherwise handled by the Parent Seller or the Company or by any other Person for
whose conduct they are or may be held responsible at any time on or prior to the
Closing Date, or (B) any Hazardous Activities that were, or were allegedly,
conducted by the Parent Seller or the Company or by any other Person for whose
conduct they are or may be held responsible on or prior to the Closing Date; or
 
(b)  any bodily injury (including illness, disability, and death, and regardless
of when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, deprivation of the use of or diminution in value of real property or
damage to natural resources), or other damage of or to any Person, including any
employee or former employee of the Parent Seller or the Company or any other
Person for whose conduct they are or may be held responsible, in any way arising
from or allegedly arising from any Hazardous Activity conducted or allegedly
conducted with respect to the Facilities or the operation of the Company prior
to the Closing Date, or from Hazardous Material that was (i) present or
suspected to be present on or before the Closing Date on or at the Facilities
(or present or suspected to be present on any other property, if such Hazardous
Material emanated or allegedly emanated from any of the Facilities and was
present or suspected to be present on any of the Facilities on or prior to the
Closing Date) or (ii) Released or allegedly Released by the Parent Seller or the
Company or any other Person for whose conduct they are or may be held
responsible, at any time on or prior to the Closing Date.
 
The Parent Seller will be entitled to control any Cleanup (provided, however,
that any such Cleanup shall be reasonably satisfactory to Buyer and shall
satisfy the requirements of the Environmental Laws and any Environmental
Authority exercising jurisdiction over such Cleanup and shall not unreasonably
interfere with the Buyer’s or the Company’s use of or operations at any of the
Facilities, including the Lease of Real Property), any related Proceeding, and,
except as provided in the following sentence, any other Proceeding with respect
to which indemnity may be sought under this Section 10.3. The procedure
described in Section 10.8 will apply to any claim solely for monetary damages
relating to a matter covered by this Section 10.3.
 
 
47

--------------------------------------------------------------------------------

 


Section 10.4  Indemnification and Payment of Damages by Buyer. The Buyer will
indemnify and hold harmless the Parent Seller, and its Representatives,
stockholders, controlling persons and affiliates for, and will pay to the Parent
Seller the amount of any Damages caused by and attributable to:
 
(a)  any Breach of any representation or warranty made by the Buyer in this
Agreement or in any certificate or document delivered by the Buyer pursuant to
this Agreement;
 
(b)  any Breach by the Buyer of any covenant or obligation of the Buyer in this
Agreement;
 
(c)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with the Buyer (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions; or
 
(d)  any product shipped or manufactured by, or any services provided by, the
Company or any other act or failure to act by the Company after the Closing,
unless expressly covered by the Parent Seller's indemnity under Section 10.2.
 
Section 10.5  Time Limitations. The Parent Seller will have no liability (for
indemnification or otherwise) with respect to any representation or warranty
other than those in Section 3.3 and 3.11, unless on or before the second
anniversary of the Closing Date the Buyer notifies the Parent Seller of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Buyer. A claim with respect to Section 3.3 and 3.11, or a claim
for indemnification or reimbursement not based upon any representation or
warranty, may be made at any time, subject to any limitation based on the
express terms of this Agreement. The Buyer will have no liability (for
indemnification or otherwise) with respect to any representation or warranty,
unless on or before the third anniversary of the Closing Date the Parent Seller
notifies the Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the Parent Seller.
 
Section 10.6  Limitations on Amount - Parent Seller. The Parent Seller will have
no liability (for indemnification or otherwise) with respect to the matters
described in Section 10.2(a) (except for representations and warranties set
forth in Section 3.11) until the total of all Damages with respect to such
matters exceeds $100,000, after which the Parent Seller will be liable for the
total of all Damages. Except with respect to any and all Damages resulting or
arising from or in connection with the breach of any of the representations and
warranties set forth in Section 3.11 and 3.19 (for which there will be no
limit), the aggregate amount of all Damages for breaches of representations and
warranties for which Buyer shall be entitled to be indemnified under this
Article X shall not exceed the sum of $3,000,000. However, this Section 10.6
will not apply to (a) any Breach of any of Parent Seller’ representations and
warranties of which the Parent Seller or the Company had Knowledge at any time
prior to the date on which such representation and warranty is made or (b) any
intentional Breach by the Parent Seller of any covenant or obligation.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 10.7  Limitations on Amount - Buyer. The Buyer will have no liability
(for indemnification or otherwise) with respect to the matters described in
Section 10.4(a) until the total of all Damages with respect to such matters
exceeds $100,000, after which the Buyer will be liable for the total of all
Damages. The aggregate amount of all Damages for breaches of representations and
warranties for which Parent Seller shall be entitled to be indemnified under
this Article X shall not exceed the sum of $3,000,000. However, this Section
10.7 will not apply to (a) any Breach of any of the Buyer’s representations and
warranties of which the Buyer had Knowledge at any time prior to the date on
which such representation and warranty is made or (b) any intentional Breach by
the Buyer of any covenant or obligation.
 
Section 10.8  Procedure For Indemnification - Third Party Claims.
 
(a)  Promptly after receipt by an indemnified party under Section 10.2, 10.4, or
(to the extent provided in the last sentence of Section 10.3) Section 10.3 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
actually and materially prejudiced by the indemnifying party’s failure to give
such notice.
 
(b)  If any Proceeding referred to in Section 10.8(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide rea-sonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel reasonably
satisfactory to the indemnified party and, after notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
Proceeding, the indemnifying party will not, as long as it diligently conducts
such defense, be liable to the indemnified party under this Article X for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the indemnifying party assumes the defense of a Proceeding:
(i) it will be presumed as long as such defense continues for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settlement of such claims may
be effected by the indemnifying party without the indemnified party’s consent
which will not be unreasonably withheld unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party, unless the claim
involves Taxes, in which case any such compromise or settlement shall require
such indemnifying party's prior consent, which will not be unreasonably
withheld.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)  Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the indemnifying party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).
 
Section 10.9  Procedure for Indemnification - Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by written notice to the party from whom indemnification is sought.
 
ARTICLE XI
 
WORKING CAPITAL STATEMENTS
 
Section 11.1  Pro Forma Working Capital Statement. No earlier than five (5)
business days prior to Closing, the Parent Seller shall prepare, based upon
their good faith estimates and assumptions and in accordance with GAAP
consistently applied and using the same practices, principles and methodologies
used in preparing the Financial Statements (except for vacation accruals to
recognize vacation obligations to Company employees as of January, 2006), a
statement showing thereon calculation of the amount (“Estimated Working
Capital”) projected as of the Closing for the Company obtained by subtracting:
(i) the amount of the consolidated current liabilities of the Company, from (ii)
the amount of the consolidated current assets of the Company; it being
acknowledged that no amount outstanding from the Company to any Affiliate of the
Company, or from any Affiliate of the Company to the Company, shall in any
manner enter into the foregoing calculation, except for intercompany accounts
arising from the sale of products by the Company to Affiliates of the Company.
The foregoing statement shall, consistent with this Agreement, be reasonably
acceptable to the Buyer and is referred to herein as the “Pro Forma Working
Capital Statement”. If Estimated Working Capital is less than $3,049,000 (the
“Baseline Working Capital”), the amount by which the Baseline Working Capital
exceeds the Estimated Working Capital shall be referred to herein as the
“Estimated Working Capital Deficiency”. The Parent Seller shall afford the Buyer
the opportunity to receive and review any information and any calculation
relating to the preparation of the Pro Forma Working Capital Statement.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 11.2  Closing Working Capital Statement.
 
(a)  Within sixty (60) days from and after the Closing, the Buyer shall prepare,
in accordance with GAAP, and shall deliver to the Parent Seller, a statement
showing thereon calculation of the amount (“Closing Working Capital”) at Closing
obtained by subtracting: (i) the amount of the consolidated current liabilities
of the Company, from (ii) the amount of the consolidated current assets of the
Company; it being acknowledged that no amount outstanding from the Company to
any Affiliate, or from any Affiliate of the Company to the Company, shall in any
manner enter into the foregoing calculation, except for intercompany accounts
arising from the sale of products by the Company to Affiliates of the Company.
 
(b)  Within thirty (30) days after its receipt of such statement, the Parent
Seller shall examine such statement, and any determinations, computations, and
decisions made in the preparation thereof. In the event the Parent Seller shall
disagree with any of the determinations, computations or decisions relating to
the preparation of such statement, the Parent Seller shall, within thirty (30)
days after delivery of such statement, serve notice of such disputed item or
items upon the Buyer, and the Parent Seller and the Buyer shall thereupon
endeavor to reach agreement with respect thereto. Any failure by the Parent
Seller to deliver such notice within such period with respect to any item or
items shall be deemed conclusive acceptance by the Parent Seller of such item or
items. If such agreement with respect to any item identified in a notice as
aforesaid shall not be reached within ten (10) days of the date of such notice
of disagreement, such disputed item or items shall be submitted for
determination to a firm of independent public accountants reasonably acceptable
to both the Parent Seller and the Buyer (which shall not be an accounting firm
retained on a regular basis by the Buyer, or any Affiliate of the Buyer, or the
Parent Seller, or any Affiliate of the Parent Seller, unless consented to by
both parties), the cost of which shall be pro-rated between the Parent Seller
and the Buyer, based on the final resolution of any disputed amount in relation
to the final positions of both parties. The determination of such independent
public accountants with respect to any item or items shall be conclusive and
binding upon the parties. The foregoing statement, completed as aforesaid, is
referred to herein as the “Closing Working Capital Statement”. If Closing
Working Capital is less than Baseline Working Capital, the amount by which
Baseline Working Capital exceeds Closing Working Capital shall be referred to
herein as the “Working Capital Deficiency”.
 
Section 11.3  Purchase Price Adjustments. Within ten (10) days after the
determination under Section 11.2 hereof of all disputed items contained in the
Closing Working Capital Statement and the calculation of the Working Capital
Deficiency (if any), the parties shall recalculate the Purchase Price and
effectuate such payments as shall be required appropriately to adjust any
payment theretofore made under Section 2.2(b) for any Working Capital Deficiency
so that if the Closing Date Purchase Price Payment exceeds the Purchase Price,
the amount of such excess shall be repaid to the Buyer by the Parent Seller
within ten (10) days of such recalculation.
 
 
51

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
CERTAIN POST-CLOSING MATTERS
 
Section 12.1  Election Under Treasury Regulation Section 1.33(h)(10)-1.
 
(a)  Parent Seller and Buyer agree that they shall jointly make or cause to be
made the election under Section 338(h)(10) of the Code and Treasury Regulations
Section 1.338(h)(10)-1(c) and any corresponding election under state, local or
foreign Tax law (the “Section 338 Elections”) with respect to the purchase and
sale of the Shares.  The Buyer shall prepare IRS Form 8023 (or any successor
form) and any similar state, local or foreign Tax forms (together with any
required attachments and schedules) required to make the Section 338 Elections
(each an “Election Form” and collectively, the “Election Forms”).  Parent Seller
shall properly execute (or cause to be executed) any such Election Forms and
promptly return such properly executed forms to Buyer. 
 
(b)  Parent Seller, Buyer, and Company agree that the Purchase Price and the
liabilities of the Company (plus other relevant items required under Section
338(h)(10) of the Code) will be allocated for Tax purposes among the assets of
the Company and the complete satisfaction of all intercompany debt obligations
between Parent Seller and the Company existing immediately prior to the Closing
as set forth on a written statement in a form reasonably acceptable to Buyer
(the “Allocation Statement”) which shall be delivered by Buyer to Parent Seller
within a reasonable time period after the Closing Date.    In the event that any
of the allocations set forth in the Allocation Statement are disputed by a Tax
authority, the party receiving notice of such dispute shall use reasonable
efforts to notify the other parties, and the Parent Seller and Buyer shall
cooperate in good faith in responding to such challenge to preserve the
effectiveness of such allocation, Buyer to be solely responsible for both its
own and Parent Seller's reasonable costs and expenses incurred in connection
therewith. 
 
(c)  Parent Seller, Buyer, and Company agree to file, and shall cause their
Affiliates to file, all Tax Returns in a manner consistent with the Section 338
Elections and the Allocation Statement and shall take no position contrary
thereto, unless otherwise required by law.  Parent Seller, Buyer and Company
shall cooperate in the preparation and filing of any Election Forms and shall
take all such actions as are necessary and appropriate to effectuate the Section
338 Elections.
 
 
52

--------------------------------------------------------------------------------

 
 
(d)  If Buyer elects to make the Section 338(h)(l0) Elections, Buyer shall pay
to Parent Seller, at the time and in the amounts set forth below, an amount
equal to excess of (i) the amount of federal, state and local income Taxes which
Parent Seller is required to pay with respect to the sale of the Shares, over
(ii) the amount of federal, state and local income Taxes which Parent Seller
would have been required to pay if the Section 338(h)(10) Elections were not
made in connection with the sale of the Shares (the “Election Tax Cost”).  
Buyer agrees to reimburse Parent Seller for all reasonable third party expenses
incurred in order to complete an analysis of Parent's Seller's U.S. federal
income tax basis in the Shares of the Company as of the Closing Date as well as
an analysis of its federal income tax basis in the assets of the Company as of
the Closing Date (the “Tax Basis Study”), and for any other reasonable
out-of-pocket costs incurred by Parent Seller in connection with any of the
provisions of this Section 12.6, regardless of whether or not Buyer elects under
Section 338(h)(10).  Parent Seller and Buyer agree to use commercially
reasonable efforts to cause the Tax Basis Study to be completed as soon as
practicable after the Closing Date, and in any event no later than October 15,
2007. By October 15, 2007, Parent Seller shall deliver a statement to Buyer
setting forth in good faith the Election Tax Cost.  Buyer shall have 30 days to
object to the Election Tax Cost.  If Buyer fails to object in such 30 day
period, the Election Tax Cost determined by Parent Seller shall be the final
Election Tax Cost.  If Buyer so objects, Buyer and Parent Seller shall negotiate
in good faith to resolve any disputes and reach an agreement as to the final
Election Tax Cost.  If Buyer and Parent Seller can not resolve their disputes
within 30 days of Buyer’s initial objection, the disputes will be submitted to
an independent accounting firm mutually acceptable to Buyer and Parent Seller. 
The independent accounting firm shall resolve all disputed issues, which
resolution will be binding on Buyer and Parent Seller.  The fees and expenses of
such accounting firm shall be borne equally by Buyer and Parent Seller.  The
Election Tax Cost shall be paid to Parent Seller no later than 10 days after all
disputes are resolved with respect to the Election Tax Cost, and the final
Election Tax Cost is determined.
 
Section 12.2  Effective Time Balance Sheet. Within ten (10) days after the
Closing, Parent Seller shall deliver to Buyer an unaudited, consolidated balance
sheet of the Company at and as of the Effective Time (the “Effective Time
Balance Sheet”) which Parent Seller covenants and agrees shall reflect that as
of the date thereof the Company had no outstanding debt obligations, whether
intercompany in nature or otherwise, other than normal trade working capital
liabilities, such as accounts payable and routine accruals.
 
Section 12.3  Taxes.
 
(a)  Tax Indemnification. The indemnification obligations of the Parent Seller
with respect to Taxes are provided in Article X of this Agreement.
 
(b)  Straddle Period. For purposes of this Agreement, in the case of any Taxes
(excluding the Election Tax Cost) that are payable for a taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
portion of such Tax which relates to the portion of such Taxable period ending
on the Closing Date will (i) in the case of any Taxes other than Taxes based
upon or related to income or receipts of the Company, be deemed to be the amount
of such Tax for the entire Taxable period multiplied by a fraction, the
numerator of which will be the number of days in the Taxable period ending on
the Closing Date and the Denominator of which will be the number of days in the
entire Taxable period, and (ii) in the case of any Taxes based upon or related
to income or receipts, be deemed equal to the amount that would be payable if
the relevant Taxable period ended at the close of business on the Closing Date
(and for such purpose, the Taxable period of any partnership or other
pass-through entity in which the Company holds an interest will be deemed to end
at such time).
 
 
53

--------------------------------------------------------------------------------

 
 
(c)  Responsibility for Filing Tax Returns.
 
(i)  Parent Seller shall include the Company in, and shall file or cause to be
filed, (A) the United States consolidated federal income Tax Return of Parent
Seller for all taxable periods of the Company ending on or prior to the Closing
Date and (B) where applicable, Parent Seller shall include the Company or cause
the Company to be included in, and shall file or cause to be filed all Other
Seller Consolidated Tax Returns for all Taxable periods of the Company ending on
or prior to the Closing Date, and shall pay (or cause to be paid) any and all
Taxes due with respect to the Tax Returns referred to in clause (A) or (B) of
this Section 12.3(c)(i). Parent Seller shall file (or cause to be filed) all
other Tax Returns of the Company required to be filed prior to the Closing Date,
and pay (or cause to be paid) any and all Taxes due with respect to such Tax
Returns. Any Tax Returns which Parent Seller files (or causes to be filed)
pursuant to this Section 12.3(c)(i) after the date of this Agreement shall be
prepared in a manner consistent with past practice, unless a contrary treatment
is required by the applicable Tax laws. Subsequent to Closing, neither Parent
Seller nor the Buyer shall amend any combined, consolidated or unitary Taxes
Return which includes the Company or make a claim for refund which respect to
such Tax Return without the other party’s consent (which will not be
unreasonably withheld), if such amendment or refund claim could have an material
adverse affect on the other party or any of their respective Affiliates for any
Taxable period.
 
(ii)  Following the Closing, Buyer shall prepare (or cause to be prepared) and
file (or cause to be filed) all Tax Returns (other than consolidated, combined
or unitary Tax Returns described in Section 12.3(c)(i)) which are required to be
filed pursuant to any Legal Requirement with respect to the Company after the
Closing Date (including any separate Company Tax Returns which Parent Seller
failed to properly file, or cause to be filed, prior to the Closing Date), and,
subject to the right to receive payment from the Parent Seller under Section
12.3(c)(iii), pay or cause to be paid all Taxes shown to be due thereon. To the
extent that Buyer will seek a payment from Parent Seller under Section
12.3(c)(iii) with respect to any such Tax Return (for which the Parent Seller
shall be liable only to the extent that such Taxes exceed the amount, if any,
specifically reserved for such Taxes (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) on the
face of the Closing Working Capital Statement), Buyer shall cause the Company to
provide Parent Seller with a copy of such Tax Return (or in the case of a
consolidated, combined, or unitary Tax Return including the Company, the portion
of such Tax Return relating to the Company) prior to filing for Parent Seller’s
review and approval (which approval will not be unreasonably withheld). Parent
Seller and Buyer shall attempt in good faith to resolve any disagreements
regarding such Tax Return prior to the due date for filing such Tax Return. In
the event that the Parent Seller and Buyer are unable to resolve any dispute
with respect to such Tax Return prior to the due date for filing, such dispute
shall be resolved in accordance with Section 12.3(j).
 
 
54

--------------------------------------------------------------------------------

 
 
(iii)  To the extent that any Taxes shown due on a Tax Return which Buyer is
required to file (or cause to be filed) under Section 12.3(c)(ii) relate to a
Pre-Closing Tax Period (and were not reserved for on the Closing Working Capital
Statement) or are otherwise the responsibility of the Parent Seller under
Article X of this Agreement, Parent Seller shall make a payment to Buyer in
amount of such Taxes no later than ten (10) days after Buyer provides Parent
Seller with a copy of such Tax Return (or in the case of a consolidated,
combined or unitary Tax Return, the portion relating to the Company) and a
statement setting forth the amount Parent Seller owes to the Buyer.  If a
dispute arises with respect to the underlying Tax Return or the amount of Taxes
for which the Parent Seller is responsible, Parent Seller and Buyer shall
attempt in good faith to resolve any such disagreement prior to the due date of
the Tax Return. If such dispute is not resolved prior to the due date of the Tax
Return, the Parent Seller shall pay to Buyer the amount that Parent Seller
believes in good faith is due and owing (and the Tax Return shall be filed in
the manner that Buyer deems correct); provided, however, if the independent
accounting firm resolving the dispute in accordance with Section 12.3(j)
determines that amount of Taxes as being the responsibility of the Parent Seller
differs from the amount paid to Buyer, the Parent Seller shall pay to the Buyer,
or the Buyer shall pay to the Parent Seller, the amount necessary to reflect the
independent accounting firm’s determination (plus interest determined at the
federal underpayment rate described in Section 6621(a)(2) of the Code). No
payment pursuant to this Section 12.3(c)(iii) shall excuse the Parent Seller
from its indemnification obligations pursuant to Article X if the amount of
Taxes as ultimately determined (on audit or otherwise) for the periods covered
by such Tax Return exceeds the amount of the Parent Seller’s payment pursuant to
this Section 12.3(c)(iii).
 
(d)  Tax Audits.
 
(i)  If notice of any Proceeding with respect to Taxes of the Company (a “Tax
Claim”) shall be received by either party for Taxes which the other party may
reasonably be expected to be responsible, the notified party shall notify such
other party in writing of such Tax Claim; provided, however, that the failure of
the notified party to give the other party notice as provided herein shall not
relieve such failing party of its obligations under this Agreement, except to
the extent that the other party is actually or materially prejudiced thereby.
 
(ii)  Parent Seller shall have the right (at its expense) to control any Tax
Claim with respect to the Company for Taxable periods ending on or prior to the
Closing Date; provided, however, that if the Parent Seller elects to control the
contest, the Company and the Buyer shall have the right, at their expense, to
participate in such contest. Buyer shall have the right to control any Tax Claim
with respect to the Company for any Taxable period ending after the Closing
Date, including any Straddle Period, provided, however, that Parent Seller, at
its own expense, shall have the right to participate in any Tax Claims with
respect to a Straddle Period.
 
 
55

--------------------------------------------------------------------------------

 
 
(iii)  Notwithstanding anything to the contrary contained in this Agreement,
neither party shall enter into any compromise or agree to settle any Tax Claim
if the resolution of the issue involved in the settlement could have an adverse
effect on the liability for Taxes of other party (or their Affiliates) for such
Taxable year or a subsequent of earlier Taxable year without the consent of the
other party (which consent will not be unreasonably withheld or delayed).
 
(e)  Cooperation on Tax Matters.
 
(i)  The parties hereto shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to Section 12.3(c) above and any audit, litigation, or other proceeding
with respect to Taxes relating to the Company. Such cooperation shall include
the retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation, or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. The Buyer and the Parent Seller agree (A) to (or cause the Company
to) retain all books and records with respect to Tax matters pertinent to the
Company relating to any Pre-Closing Tax Period until the expiration of the
statute of limitations (and, to the extent notified by the Buyer or the Parent
Seller, any extensions thereof), and to abide by all record retention agreements
entered into with any Taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying, or discarding any
such books and records and, if the other party so requests, the Buyer or the
Parent Seller, as the case may be, shall allow the other party to take
possession of such books and records.
 
(ii)  The Buyer and the Parent Seller further agree, upon request, to provide
the other party with all information that any party may be required to report
pursuant to Code Section 6043 and all Treasury Regulations promulgated
thereunder.
 
(f)  Tax Sharing Agreements. All Tax sharing agreements, if any, or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Company shall not be bound
thereby or have any liability thereunder.
 
(g)  Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration, and other such Taxes, and all conveyance fees, recording charges,
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid by the Parent Seller when due, and the Parent Seller will, at its
own expense, file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees, and charges, and, if required by applicable law, the
Buyer will pay such Taxes, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
 
 
56

--------------------------------------------------------------------------------

 
 
(h)  Survival of Obligations. Notwithstanding any other provision in this
Agreement to the contrary, the obligations of the parties set forth in this
Section 12.3 (or Article X to the extent such relates to Taxes) shall be
unconditional and absolute and shall remain in effect without limitation as to
time or amount.
 
(i)  Treatment of Indemnification Payments. The Buyer and the Parent Seller
agree to treat all indemnification payments to made under this Agreement
(including any payments made pursuant to Section 12.3(c)) as an adjustment to
the Purchase Price for Tax purposes, unless otherwise required by law.
 
(j)  Disputes. Any dispute as to any matter covered by Section 12.3(c)(ii) and
(iii) shall be resolved by an independent accounting firm mutually acceptable to
Parent Seller and Buyer. The resolution by such accounting firm shall be binding
on the parties. The fees and expenses of such accounting firm shall be borne
equally by Parent Seller, on one hand, and Buyer on the other. If any dispute
with respect to a Tax Return is not resolved prior to the due date of such Tax
Return, such Tax Return shall be filed in the manner in which Buyer deems is
correct, provided, however, that Buyer will file any amended Tax Returns
permitted by law to reflect the independent accounting firms resolution of the
dispute.
 
Section 12.4  Name Change. As further provided in the Trademark License, no
later than eighteen (18) months after the Closing Date, Buyer shall cause the
Company and the Company's Japanese joint venture, Nikkiso-YSI Co., Ltd., to
change each of their respective corporate names to eliminate any reference to
the YSI name.
 
Section 12.5  Noncompetition. As an inducement for Buyer to enter into this
Agreement and for other good and valuable consideration to be paid to Parent
Seller under this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Parent Seller agrees that:
 
(a)  For a period of five years after the Closing Date:
 
(i)  Parent Seller will not, directly or indirectly, engage or invest in, own,
manage, operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be associated with, lend Parent Seller’s
name or any similar name to, lend Parent Seller’s credit to, or render services
or advices to, any business whose products or services compete in whole or in
part with the products or services of the Company as of the Closing Date,
anywhere in the world; provided, however, that Parent Seller may purchase
temperature sensors from third parties and incorporate such sensors into systems
sold or provided by YSI and may also sell such sensors as replacement sensors
for YSI systems, and provided further, however, that Parent Seller may purchase
or acquire up to (but no more than) one percent of any class of securities of
any enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities and
Exchange Act of 1934. Parent Seller agrees that this covenant is reasonable with
respect to its duration, geographic area, and scope;
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)  Parent Seller will not, directly or indirectly, either for himself or any
other Person, (A) induce or attempt to induce any employee of the Company to
leave the employ of the Company, (B) induce or attempt to induce any customer,
supplier, licensee, or business relation of the Company to cease doing any
business with the Company concerning products or services provided by the
Company as of the Closing Date, or in any way interfere with the relationship
between any customer, supplier, licensee, or business relationship of the
Company concerning products or services provided by the Company as of the
Closing Date;
 
(iii)  Parent Seller will not, directly or indirectly, either for himself or any
other Person, solicit the business of any Person known to the Parent Seller to
be a customer of the Company, whether or not Parent Seller had personal contact
with such Person, with respect to products or services which compete in whole or
in part with the products or services of the Company as of the Closing Date;
 
Section 12.6  Telephone Contracts. Buyer shall reimburse, or cause the Company
to reimburse, Parent Seller for the costs of any telephones or telephone
services utilized by the Company after the Closing under any contracts
maintained by Parent Seller, promptly upon receipt of Parent Seller's invoice
for such costs.
 
ARTICLE XIII
 
GENERAL PROVISIONS
 
Section 13.1  Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants. The Parent Seller will not
cause the Company to incur any out-of-pocket expenses in connection with this
Agreement. In the event of termination of this Agreement, the obligation of each
party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.
 
Section 13.2  Public Announcements. Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions will be issued,
if at all, at such time and in such manner as the Buyer and the Parent Seller
shall mutually agree upon, except as may otherwise be required by Legal
Requirements, including, but not limited to, the public disclosure requirements
of the Securities and Exchange Commission to which the Buyer is subject to.
Unless consented to by each party in advance or required by Legal Requirements,
prior to the Closing, both parties shall, and shall cause the Company to, keep
this Agreement strictly confidential and not make any disclosure of this
Agreement to any Person. The Parent Seller and the Buyer will consult with each
other concerning the means by which the Company’s employees, customers, and
suppliers and others having dealings with the Company will be informed of the
Contemplated Transactions, and the Buyer will have the right to be present for
any such communication.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 13.3  Confidentiality.
 
(a)  Between the date of this Agreement and the Closing Date, the Buyer and the
Parent Seller will maintain in confidence, and will cause the directors,
officers, employees, agents, and advisors of the Buyer and the Company to
maintain in confidence, and not use to the detriment of another party or the
Company, any written, oral, or other information obtained in confidence from
another party or the Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by
any Order.
 
(b)  If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request.
 
(c)  The authorization described in Section 12.3(c) is not intended to permit
disclosure of any other information, including:
 
(i)  any portion of any materials to the extent not related to the tax treatment
or tax structure of the transaction contemplated by this Agreement;
 
(ii)  the identities of participants or potential participants;
 
(iii)  the existence or status of any negotiations;
 
(iv)  any pricing or financial information (except to the extent such pricing or
financial information is related to the tax treatment or tax structure of the
transaction contemplated by this Agreement); or
 
(v)  any other term or detail not relevant to the tax treatment or the tax
structure of the transaction contemplated by this Agreement.
 
 
59

--------------------------------------------------------------------------------

 
 
Section 13.4  Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nation-ally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):
 
If to Buyer, to:


Measurement Specialties, Inc.
1000 Lucas Way
Hampton, Virginia 23666
Attention: Frank Guidone, Chief Executive Officer
Telephone: (757) 766-4400
Fax: (757) 766-4347
Email: frank.guidone@meas-spec.com


With a copy to:


McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
P.O. Box 652
Newark, NJ 07101-0652
Attention: Kenneth E. Thompson, Esq.
Telephone: 973-622-4444
Fax: 973-624-7070
Email: kthompson@mccarter.com


or to such other Person or at such other place as the Buyer shall furnish to the
Parent Seller in writing; and


If to the Parent Seller, to:


YSI Incorporated
725 Brannum Lane
Yellow Springs, OH 5387
Attention: Richard J. Omlor, President & CEO
Telephone: 937-767-7241, Ext. 459
Fax: 937-767-9320
Email: romlor@ysi.com
 
 
60

--------------------------------------------------------------------------------

 


with a copy to:


Dinsmore & Shohl LLP
One Dayton Centre
One South Main Street, Suite 1300
Attention: Richard J. Beckmann, Esq.
Telephone: 937-449-6410
Fax: 937-449-6405
Email: richard.beckmann@dinslaw.com


or to such other Person or at such other place as the Parent Seller shall
furnish to the Buyer in writing.
 
Section 13.5  Jurisdiction; Service of Process. Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties in the courts of the State
of New Jersey, County of Essex or the State of Ohio, County of Greene, or, if it
has or can acquire jurisdiction, in the United States District Court for the
District of New Jersey or the Southern District of Ohio, and each of the parties
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
 
Section 13.6  Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
 
Section 13.7  Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
Section 13.8  Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter
(including the Letter of Intent between the Buyer and the Parent Seller dated
January 30, 2006) and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 13.9  Disclosure Schedule.
 
(a)  In the event of any inconsistency between the statements in the body of
this Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
 
Section 13.10  Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights under this Agreement without the prior written consent
of the other parties, except that the Buyer may assign any of its rights under
this Agreement to any Subsidiary of the Buyer and any existing or future lender
of the Buyer. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.
 
Section 13.11  Certain Claims by Parent Seller. Effective upon the Closing, the
Company shall have no liability or obligation whatsoever to the Parent Seller,
except as provided in any written agreement disclosed to the Buyer in the
Disclosure Schedule.
 
Section 13.12  Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
Section 13.13  Headings. The headings of the Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references in this Agreement to “Article”, “Articles”,
“Section”, or “Sections” refer to the corresponding Article, Articles, Section,
or Sections, respectively, of this Agreement.
 
Section 13.14  Governing Law. This Agreement will be governed by the laws of the
State of New Jersey without regard to its conflicts of laws principles.
 
Section 13.15  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 


[Remainder of page intentionally left blank]
 
 
62

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
BUYER:
 
MEASUREMENT SPECIALTIES, INC.
 
 
By:________________________________
Name:
Title:
 
 
PARENT SELLER:
 
YSI INCORPORATED
 
By:________________________________
Name:
Title:




[Signature Page to Agreement of Purchase and Sale]
 
 
 

--------------------------------------------------------------------------------

 

Annex 1


Wire Instructions of Parent Seller
 
Parent Seller
Wire Instructions
YSI Incorporated
ABA Number: 044 000 024
Bank Name: The Huntington National Bank
Account Name: YSI Incorporated
Account Number: 01451106866
Reference: YSIS Incorporated



 
 
 

--------------------------------------------------------------------------------

 






 
 